Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 1 of 84



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


COMMON CAUSE, et al.


           Plaintiffs,

     v.                                      No. 1:20-cv-02023-CRC

DONALD J. TRUMP, et al.

           Defendants.




          EXPERT DECLARATION OF DR. CHRISTOPHER WARSHAW
 Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 2 of 84




I.       INTRODUCTION

         1.     My name is Christopher Warshaw. I have been an Assistant Professor of Political

Science at George Washington University since August 2017. I was recently awarded tenure, and

will become a tenured Associate Professor on September 1, 2020. Prior to working at George

Washington University, I was an Associate Professor at the Massachusetts Institute of

Technology from July 2016 - July 2017, and an Assistant Professor at MIT from July 2012 - July

2016.

         2.     I have been asked by counsel representing the plaintiffs in this case to analyze

relevant data and provide my expert opinions.

         3.     More specifically, I have been asked:

     •   To forecast the populations of every state in the United States in 2020.

     •   To estimate the proportion of the population in every state in the United States likely to

         be excluded if undocumented immigrants are not included in the 2020 Census

         enumeration used for apportionment.

     •   To analyze the likely effects of the exclusion of undocumented immigrants on the

         apportionment of representatives across states for the U.S House of Representatives.

         4.     My opinions are based on the knowledge I have amassed over my education,

training and experience, including a detailed review of the relevant academic literature. They

also follow from a statistical analysis that I describe in detail below.




                                                  2
 Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 3 of 84



        A.      Qualifications and Publications

        5.      My Ph.D. is in Political Science, from Stanford University, where my graduate

training included courses in political science and statistics. I also have a J.D. from Stanford Law

School. My academic research and teaching focuses on public opinion based on surveys and

Census data, as well as the study of representation, elections, and polarization in American

politics. I have also taught courses on statistical analysis.

        6.      My curriculum vitae is attached to this Declaration at Appendix C. All

publications that I have authored and published appear in my curriculum vitae. I have published

30 academic articles and book chapters. My work is published or forthcoming in peer-reviewed

journals such as: the American Political Science Review, the American Journal of Political

Science, the Journal of Politics, Political Analysis, Political Science Research and Methods, the

British Journal of Political Science, Political Behavior, the Annual Review of Political Science,

the Election Law Journal, Nature Energy, Public Choice, and edited volumes from Cambridge

University Press and Oxford University Press. My non-academic writing has been published in

the New York Times and the Washington Post.

        7.      Most relevantly, I recently provided an expert declaration in New York

Immigration Coalition v. Trump, No. 20-CV-5770-JMF (S.D.N.Y.) and State of New York v.

Trump, No. 20-CV-5781-JMF (S.D.N.Y.). In that report, I assessed the same issues that I am

asked to assess in this report, namely, (a) to forecast the populations of every state in the United

States in 2020, (b) to estimate the proportion of the population in every state in the United States

likely to be excluded if undocumented immigrants are not included in the 2020 Census

enumeration used for apportionment, and (c) to analyze the likely effects of the exclusion of

undocumented immigrants on the apportionment of representatives across states for the U.S

House of Representatives.


                                                   3
    Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 4 of 84



        8.     I also provided an expert report and declaration in New York Immigration

Coalition et al v. United States Department of Commerce, No. 18-CV-2921-JMF (S.D.N.Y.). In

that report, I assessed the consequences of an undercount caused by a potential citizenship

question on the U.S. Census. Specifically, I examined the effects of a net differential undercount

of people who live in immigrant households on congressional apportionment. I found that the

inclusion of a citizenship question on the Census would likely have led to substantial effects on

the population counts of each state, and the apportionment of representatives across states for the

U.S House of Representatives. In that case, the court found my analysis and findings “credible

and persuasive.”

        9.     I have also previously provided expert reports in League of Women Voters of

Pennsylvania v. Commonwealth of Pennsylvania, No. 159 MM 2017 (PA 2018); League of

Women Voters of Michigan v. Johnson, No. 2:17-cv-14148 (E.D. Mich. 2019); and PRI et al v.

Smith et al., No. 18-cv-357 (S.D. Ohio 2018).

        10.    The opinions in this declaration are my own, and do not represent the views of

George Washington University.

        B.     Research Design

        11.    President Trump recently issued a presidential memorandum (the

“Memorandum”) charging the Secretary of Commerce to “exclude from the apportionment base

aliens who are not in a lawful immigration status under the Immigration and Nationality Act.”1

In order to assess the consequences of excluding undocumented immigrants from the count of

people in the United States used for apportionment, I conduct the following steps:




1
 See https://www.whitehouse.gov/presidential-actions/memorandum-excluding-illegal- aliens-
apportionment-base-following-2020-census/.


                                                 4
    Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 5 of 84



      A. I estimate the baseline population of each state in 2020 based on the Census Bureau’s

         annual estimates of the population of each state from the past three decades.2 The

         populations used for apportionment also include overseas federal employees and their

         dependents. Then, based on data from the U.S. Military and the Census Bureau, I

         estimate the number of overseas federal employees and dependents that would be added

         to the population of each state for apportionment.

      B. I use data from the Pew Research Center to estimate the number of undocumented

         immigrants in each state in 2020. These are the most widely used data in the academic

         literature on the undocumented immigrant population. However, I reach very similar

         conclusions using a variety of alternative sources of data on the number of undocumented

         immigrants in each state.

      C. Based on all of these data, I estimate the proportion of each state’s population that would

         be excluded from the enumeration used for apportionment due to the Memorandum. I

         then use the official apportionment table published by the U.S. Census Bureau to estimate

         the number of congressional seats that states would gain or lose. Finally, I report the

         uncertainty in all of my analyses.

      D. I evaluate the robustness of my findings to a variety of alternative data sources and

         modeling strategies. I also compare my findings to four other independent reports from

         different research groups. My findings are robust to alternative modeling assumptions

         and are similar to these other groups’ findings.


2
  For the state populations from 2010-2019, I used the file ‘nst-est2019-01.xlsx’ which I obtained from
https://www.census.gov/newsroom/press-kits/2019/national-state-estimates.html. For the populations
from 2000-2009, I used the file ‘st-est00int-01.xls’ from https://www.census.gov/data/ tables/time-
series/demo/popest/intercensal-2000-2010-state.html. For the population counts from 1990-1999, I used
the data available at https://www.census.gov/data/tables/time-series/ demo/popest/intercensal-1990-2000-
state-and-county-totals.html.


                                                   5
 Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 6 of 84



          C.      Summary of Findings

          12.     Based on my analysis, I have reached the following conclusions:

      •   The exclusion of undocumented immigrants from the apportionment base (i.e., the

          population enumeration used for apportionment) is likely to have substantial effects on

          the population counts of each state, and the apportionment of representatives across states

          for the U.S House of Representatives.

      •   It will almost certainly (98% probability) lead Texas to lose a seat. It is likely to lead

          California and New Jersey to lose a congressional seat. It also could lead other states,

          such as Arizona, Florida, New York, or Illinois, to lose seats. My analysis also indicates

          there is a 100% probability that it will lead at least one of the states where the individual

          plaintiffs in this lawsuit live (Texas, California, New Jersey, New York, and Florida) to

          lose a seat. Of necessity, there is also a 100% probability that it will lead at least one state

          in the United States to lose a seat. These conclusions are similar across multiple data

          sources on the prevalence of undocumented immigrants. They are also similar to the

          conclusions reached by a variety of independent analysts and organizations.

      •   The exclusion of undocumented immigrants from the apportionment base would affect

          political representation in Congress. For instance, it is likely to affect the distribution of

          federal funds to each state, and the general power that each state holds in Congress.

II.       PROJECTING THE STATE POPULATIONS IN 2020

          13.     The first stage of my analysis is to develop baseline projections of the population

of each state in the country in 2020. These projections are critical to determining the likely

effects of excluding undocumented immigrants from the apportionment base. In order to develop

these estimates, I use the Census Bureau’s official estimates of the population of each state from




                                                     6
    Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 7 of 84



1990-2019. The Census Bureau does not provide public estimates of each geographic unit’s

populations in future years.

        14.     In this section, I first discuss several possible approaches for estimating future

populations. I show that my preferred approach performs as well or better at a similar modeling

problem than alternative approaches. I then discuss how I incorporate uncertainty into my

population projections. Finally, I present estimates of the 2020 populations in each state in the

country.

        A.      Data

        15.     The Census Bureau’s Population Estimates Program (PEP) produces estimates of

the population for the United States, states, counties, cities, towns, and other geographic areas.

These aggregate estimates are based on the demographic components of population change

(births, deaths, and migration) at each level of geography.3 My population projections are based

on these official population estimates for each state for the period from 1990-2019.4

        B.      Statistical Model for Population Projections

        16.     There are a number of potential options for forecasting the likely population of

each state in 2020. One possible forecasting option would be to allow the forecasts to increase or

decrease over time, where the amount of change over time (called the drift) is set to be the

average change in the historical data (see Hyndman and Athanasopoulos 2018, 48-49). Some

related methods in this family of forecasting approaches are:

3
  I do not directly use the more detailed cohort-component method used by the Census for my population
projections because this information is unavailable for some geographic levels, particularly for the 2000-
2010 period. It is also unclear whether the additional complexities associated with this approach would
yield substantial gains in predictive accuracy.
4
  For the state populations from 2010-2019, I used the file ‘nst-est2019-01.xlsx’ which I obtained from
https://www.census.gov/newsroom/press-kits/2019/national-state-estimates.html. For the populations
from 2000-2009, I used the file ‘st-est00int-01.xls’ from https://www.census.gov/data/ tables/time-
series/demo/popest/intercensal-2000-2010-state.html. For the population counts from 1990-1999, I used
the data available at https://www.census.gov/data/tables/time-series/ demo/popest/intercensal-1990-2000-
state-and-county-totals.html.


                                                    7
 Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 8 of 84



   •   Model 1: Linear trend between 2010-2019: One approach would be to project forward

       based on the linear trend in the population estimates since the last Census (e.g., Election

       Data Services 2017). This approach assumes that each geographic unit’s population

       follows the same linear rate of change in the future that it has followed over the past

       decade. This approach has the benefit of using many years of data, but it could yield

       biased estimates if the population trends have changed over this period. I estimate linear

       trends using a simple linear regression model in the software program R.

   •   Model 2: Linear trend between 2016-2019: Another possibility is to project forward

       based on the linear trend in the population estimates over the past 4 years. This approach

       assumes that each geographic unit’s population follows the same linear trend in the future

       that it has followed over this shorter time period. This approach has the benefit of being

       sensitive to more recent trends, but it could be noisier than estimates based on the longer

       time series. That is, it could be overly sensitive to short-term trends. I estimate linear

       trends using a simple linear regression model in R.

   •   Model 3: Change between two most recent years (i.e., 2018 to 2019): A third possibility

       is to focus on the change between each geographic unit’s populations in the two most

       recent years and assume that future years will follow this recent trend. This approach has

       the benefit of being based on the most recent changes in populations, but it could also be

       overly sensitive to short-term idiosyncratic trends. I estimate these short-term trends

       using the software program R.

       17.    As Hyndman and Athanasopoulos (2018, 50) discusses: “Sometimes one of these

simple methods will be the best forecasting method available; but in many cases, these methods

will serve as benchmarks rather than the method of choice. That is, any forecasting methods []

will be compared to these simple methods to ensure that the new method is better than these


                                                  8
 Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 9 of 84



simple alternatives. If not, the new method is not worth considering.” I consider one more

complex approach against these benchmarks:

   •   Model 4: A state space model with exponential smoothing: This approach uses an

       exponential smoothing model that weights levels and trends to an extent determined by

       the data (Hyndman et al. 2008; Hyndman and Athanasopoulos 2018). This model uses all

       of the available data, but it gives more weight to the most recent years. I estimate the

       exponential smoothing model using the ets function in the forecast package in R.

       C.      Validation of Population Projections

       18.     The accuracy of forecasting models can only be determined by considering how

well a given model performs on new data that were not used when fitting the original model

(Hyndman and Athanasopoulos 2018, 62). In order to choose the best model for this analysis, I

evaluated each model using a benchmark that is similar to the challenge of forecasting the 2020

populations. Specifically, I forecasted the 2019 population estimates in each state based on 1990-

2018 population data. For each analysis I used the following evaluation metrics (see Hyndman

and Athanasopoulos 2018, 64-65).

   •   The mean error across states (ME): This helps assess whether a given metric has a

       systematic bias in one direction or another.

   •   The root mean-squared error across states (RMSE): This helps assess the accuracy of the

       forecasts. It penalizes larger errors more than smaller errors.

   •   The mean absolute error across states (MAE): This helps assess the accuracy of the

       forecasts. It penalizes all errors equally.

   •   The mean percentage error across states (MPE): This helps assess whether a given metric

       has a systematic bias in one direction or another. It has the advantage of being unit-free

       (i.e., the interpretation is similar in small and large states).


                                                     9
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 10 of 84



    •   The mean absolute percentage error across states (MAPE): This metric also helps assess

        the accuracy of the forecasts. It has the advantage of being unit-free (i.e., the

        interpretation is similar in small and large states).




        19.     Table 1 shows the results. Overall, the state space model (4) and delta model (3)

perform the best in this validation exercise. These models have much less error than the other

models across all the metrics. Other studies have shown that state space models generally

outperform other modeling approaches due to its flexibility (Hyndman et al. 2008; Hyndman and

Athanasopoulos 2018). It also provides measures of uncertainty. As a result, I use this approach

in my main analysis. I also show below, however, that I reach very similar findings using the

delta model (3) (see Additional Scenario #6).

        D.      Baseline estimates of 2020 populations

        20.     The next stage is to use the official Census population estimates to project each

geographic unit’s population in 2020. Table 2 shows the results.5 Note that all of the analysis of

apportionment that follow fully incorporate the uncertainties in these projections.




5
 The projections shown here do not include the overseas military population, federal employees, and
dependents. However, the apportionment projections in Table 6 do include these groups.


                                                  10
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 11 of 84




III.   ESTIMATING THE OVERSEAS FEDERAL POPULATION ALLOCATED TO
       EACH STATE

       21.    The population estimates above include all people living in the United States.

However, the populations used for apportionment also include overseas federal employees and




                                              11
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 12 of 84



their dependents.6 Thus, it is necessary to estimate how overseas federal employees and

dependents would be allocated for purposes of apportionment.

        22.    In the 2010 Census, members of the overseas military population were generally

allocated to their “home of record” (the address provided when the service member entered the

military) for purposes of apportionment.7 For the 2020 Census, however, all overseas federal

personnel will be counted at their usual residential address in the United States.8 In other words,

military personnel will typically be counted as residing in or near the domestic base where they

are stationed. Unfortunately, there is no currently available public estimate of how these overseas

personnel will be allocated to individual states. The Census Bureau has stated that it plans to

count federal personnel living outside the United States, and their dependents living with them

outside the United States, using administrative data provided by the Department of Defense and

the Department of Homeland Security.9

        23.    I used the following process to estimate the number of overseas federal population

that will be allocated to each state for apportionment:

    •   First, I estimated the number of military personnel overseas in each branch using data

        from the Department of Defense from March, 2020.10

    •   Second, I allocated these personnel to each state in proportion to the number of service

        members in each branch based in each state.11 This approach implicitly assumes that each



6
  “Overseas” is defined as anywhere outside the 50 U.S. States and the District of Columbia.
7
  See the Census Bureau’s FAQ on Congressional Apportionment in the 2010 Census.
https://webcache.googleusercontent.com/search?q=cache:WTXwriFql5AJ:https://www.census.gov/popul
ation/apportionment/about/faq.html+&cd=2&hl=en&ct=clnk&gl=us&client=safari and
https://www.prb.org/how-does-the-u-s-census-bureau-count-people-who-have-more-than- one-address/.
8
  See https://www.prb.org/how-does-the-u-s-census-bureau-count-people-who-have-more- than-one-
address/.
9
  See https://www.doi.gov/sites/doi.gov/files/uploads/oia-02052020-census-and-the- military.pdf.
10
   I used the spreadsheet DMDC_Website_Location_Report_2003.xlsx that is available from https:
//www.dmdc.osd.mil/appj/dwp/dwp_reports.jsp.


                                                 12
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 13 of 84



         member of the military has an equal probability of being assigned abroad. While this is

         clearly a simplification, I believe it is the most reasonable analytical approach with

         currently available data.

     •   Third, I assumed that military personnel have the same average number of dependents

         (1.44) as they did in the 2010 Census.12

     •   Finally, I assumed that the overseas federal civilian population is the same as in 2010

         (39,674). Since the majority of overseas federal civilian employees are with the State

         Department,13 I assume these are all headquarters staff that work in Washington DC. I

         use ACS Commuting Flows from the Census to allocate them between the District of

         Columbia, Virginia, and Maryland.14 I also assumed that these civilian employees each

         have 1.44 dependents.

     •   Of course, this estimation method has considerable uncertainty. So I assumed that there is

         a standard error associated with my estimates of the overseas federal population for each

         state that is equal to 10% of the size of the estimates.

         24.    Based on this methodology, I estimate that there are about 230,000 overseas

federal personnel. Including dependents, I estimate there are about 561,000 federal employees

and dependents. Overseas population will be included for purposes of apportionment for the

2020 Census. Table 3 shows the state-by-state results. A copy of Table 3 is provided in



11
   I used the spreadsheet DMDC_Website_Location_Report_2003.xlsx that is available from https:
//www.dmdc.osd.mil/appj/dwp/dwp_reports.jsp.
12
   I used the “2010 Census Federally Affiliated Overseas Count Operation Assessment Report” that is
available at https://www.census.gov/2010census/pdf/2010_Census_Federally_Affiliated_
Overseas_Count_Operation_Assessment.pdf.
13
   See the ‘2010 Census Federally Affiliated Overseas Count Operation Assessment Report’ that is avail-
able at https://www.census.gov/2010census/pdf/2010_Census_Federally_Affiliated_Overseas_
Count_Operation_Assessment.pdf.
14
   98% of people that work in Washington DC live in Maryland, Virginia, or Washington, DC. See
https://www.census.gov/data/tables/2015/demo/metro-micro/commuting-flows-2015.html.


                                                    13
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 14 of 84



Appendix A to this Declaration. My estimates indicate that California, North Carolina, Texas,

and Virginia have the largest overseas federal populations.15 It is important to note that the

federal overseas population is down by nearly 50% since the 2010 Census.16 This likely reflects

the reduction in the nation’s military deployments in conflict areas over the past decade.17

IV.    ESTIMATING THE NUMBER OF UNDOCUMENTED IMMIGRANTS IN EACH
       STATE

       25.     The Memorandum charges the Secretary of Commerce to “exclude from the

apportionment base aliens who are not in a lawful immigration status under the Immigration and

Nationality Act.”18 In order to assess the impact of the Memorandum, we next need to estimate

the number of undocumented immigrants in each state. While I use these estimated numbers of

undocumented immigrants for the purpose of predicting the effect of excluding undocumented

immigrants on Congressional apportionment in this study, it is my understanding that the Census

Bureau cannot use such estimated numbers to exclude undocumented immigrants for the purpose

of counting the actual apportionment base because they are not an enumerations.

       26.     There is no official estimate from the Census Bureau or any other federal

government agency of the number of undocumented immigrants in each state that would be

affected by the Memorandum. The most commonly used estimates of the number of

undocumented people have been developed by the Pew Research Center.19 There are hundreds of

citations in Google Scholar for Pew’s estimates of the number of undocumented immigrants in

the United States. As a result, I use these estimates in my main analysis. Later, however, I also

15
   These estimates seem to be in-line with discussions in news coverage of apportionment. See
https://www.rollcall.com/2020/02/26/census-troop-counting-rules-could-tip- congressional-balance/.
16
   I use information on these populations from the 2010 apportionment available at https://www.
census.gov/data/tables/2010/dec/2010-apportionment-data.html.
17
   See Pew’s report on the number of overseas military personnel at https://www.pewresearch.org/ fact-
tank/2017/08/22/u-s-active-duty-military-presence-overseas-is-at-its-smallest- in-decades/.
18
   See https://www.whitehouse.gov/presidential-actions/memorandum-excluding-illegal- aliens-
apportionment-base-following-2020-census/.
19
   See https://www.pewresearch.org/fact-tank/2019/06/12/us-unauthorized-immigrant- population-2017/.


                                                  14
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 15 of 84



examine the estimates of the number of undocumented immigrants from a number of other

organizations that use a variety of slightly different methodologies. Each of these analyses yields

a conclusion substantively similar to my main analysis using Pew’s data.

        27.     Pew estimates the U.S. unauthorized immigrant population from 1995-2017 in

each state based on a residual estimation methodology that compares the total number of

immigrants (as measured by either the American Community Survey (ACS) or the March

Supplement to the Current Population Survey (CPS)) with a demographic estimate of the number

of documented immigrants residing in the country (i.e., those in compliance with immigration

laws).20 The difference between these two quantities is assumed to be the number of

undocumented immigrants included in the survey, a number that later is adjusted for omissions

from the survey (see below). The basic estimate is:

               Undocumented Immigrants (U) = Survey, Total Foreign Born (F) −

                         Estimated Documented Immigrant Population (L)

        28.     The documented resident immigrant population was estimated by applying

demographic methods to counts of lawful admissions covering the period since 1980 obtained

from the Department of Homeland Security’s Office of Immigration Statistics21 and its

predecessor at the Immigration and Naturalization Service, with projections to current years,

when necessary. Initial estimates were calculated separately for age-gender groups in six states

(California, Florida, Illinois, New Jersey, New York and Texas) and the balance of the country.

This residual method has been used in a wide variety of government reports and peer reviewed

articles (e.g., Baker 2018; Warren and Warren 2013; Passel 2016).



20
   The next few paragraphs of this section are adapted from Pew’s discussion of their methodology at
https://www.pewresearch.org/hispanic/2018/11/27/unauthorized-immigration-estimate-methodology/.
21
   See https://www.dhs.gov/immigration-statistics/yearbook/2016/.


                                                  15
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 16 of 84



       29.     The overall estimates for undocumented immigrants built on these residuals by

adjusting for survey omissions in these six states and the balance of the country, subdivided for

Mexican immigrants and other groups of immigrants (balance of Latin America, South and East

Asia, rest of world) depending on sample size and state. Once the residual estimates were

produced, Pew assigned individual foreign-born respondents in the survey a specific status (one

option being undocumented immigrant) based on the individual’s demographic, social,

economic, geographic and family characteristics in numbers that agree with the initial residual

estimates for the estimated documented immigrant and undocumented immigrant populations in

the survey. A last step in the weighting-estimation process involves developing state-level

estimates that take into account trends over time in the estimates.

       30.     Overall, Pew estimates there were about 10,481,000 undocumented immigrants in

the United States in 2017.22 They estimate that the states with the most undocumented

immigrants are California, Texas, Florida, New York, and New Jersey. The states with the

fewest undocumented immigrants are Maine, Montana, Vermont, and West Virginia.

       31.     Of course, Pew’s estimation process has substantial uncertainties inherent in it.

First, there is no way to know that individual respondents to the ACS and CPS are

undocumented immigrants. Pew estimates undocumented status based on a variety of pieces of

information.23 Second, the ACS and CPS are constructed based on surveys of a sample of the

American public. Therefore, they rely on statistical sampling and are subject to sampling error.

There could also be misreporting of country of birth on the ACS and/or unit non response by

undocumented immigrants (Brown et al. 2018). In order to characterize these uncertainties, Pew

22
   These estimates seem plausible since the Department of Homeland Security estimated there were 12
million undocumented immigrants in the country in January 2015 (Baker 2018). They are also similar to
estimates of the number of undocumented immigrants developed by other think tanks (see below).
23
   See https://www.pewresearch.org/hispanic/2018/11/27/unauthorized-immigration- estimate-
methodology/.


                                                  16
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 17 of 84



provides a 90% confidence interval for their estimates of the number of undocumented people in

each state.

        32.     Lastly, for my analysis, Pew’s data of the number of undocumented immigrants in

each state between 1995-2017 need to be projected 3 years forward to 2020.24 To determine how

to forecast the number of undocumented immigrants in each state, I compared the same four

modeling strategies that I discussed earlier for the total state population projections. For each

method, I used data through 2014 to evaluate its performance at predicting the number of

undocumented immigrants three years forward in 2017.

        33.     All of the models generate significant levels of error compared to the total

population forecasting validation shown above in Table 4. However, the state space model (4)

and a linear time trend (2) using the previous four years of data perform somewhat better than

the other models. In my main analysis, I use the state space model to project the number of

undocumented immigrants in 2020. Moreover, I ensured that the state space model estimates

fully incorporate the uncertainty in Pew’s estimates in the number of undocumented immigrants

(see Treier and Jackman 2008; Caughey and Warshaw 2018).25 I checked the robustness of my

analysis by showing that I reach similar substantive conclusions using the linear time trend

model (see Additional Scenario #7).




24
  Pew’s data are available at https://www.pewresearch.org/hispanic/interactives/ unauthorized-trends/.
25
  Specifically, I used the following approach. First, I constructed 100 simulations of the number of
undocumented immigrants in each state from 2005-2017 using Pew’s estimates and the associated
confidence intervals. For each simulation, I used the state space model to forecast each state’s number of
undocumented immigrants in 2020. I then constructed a bootstrap sample of the forecast of
undocumented immigrants in each state based on the mean and confidence intervals in the state space
model’s population forecast. Finally, I estimated the number of undocumented immigrants in each state in
2020, and its associated standard error to represent uncertainty, based on these simulations.


                                                   17
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 18 of 84




         34.    Table 5 shows the estimates of the number of undocumented immigrants in each

state (standard errors that represent uncertainty are in parentheses). A copy of Table 5 is

provided in Appendix A to this Declaration. Its shows that California, Florida, Illinois, New

Jersey, New York, and Texas each have at least 400,000 undocumented immigrants.26

         35.    These final estimates take into account the uncertainty in Pew’s initial estimates

of the number of undocumented immigrants from 2005-2017. They also take into account the

uncertainty in projecting the trends in each state from 2017-2020. In general, the additional

uncertainty associated with forecasting to 2020 approximately triples the size of Pew’s

confidence intervals for their estimates of undocumented immigrants in each state in 2017.

         36.    All modeled estimates have uncertainty. My analyses use bootstrap simulations to

incorporate three sources of uncertainty in all my models:

     •   The uncertainty in the population forecasts in every state for 2020.

     •   The uncertainty in the estimates of the overseas federal employees and dependents, and

         how they are allocated to states.

     •   The uncertainty in the estimate of the number of undocumented immigrants in each state

         in 2020.




26
 These state-by-state figures are similar to those in a 2015 Department of Homeland Security report,
which provided estimates of the number of undocumented immigrants in several states (Baker 2018).


                                                  18
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 19 of 84



V.     STATE-LEVEL EFFECTS OF EXCLUDING UNDOCUMENTED IMMIGRANTS
       FROM APPORTIONMENT BASE

       37.     Now that we have calculated population projections and estimates of the number

of undocumented immigrants in each state, we are in a position to estimate state-level impacts.

       A.      Effect on State Population Enumerations

       38.     To begin, I analyzed the effects on the enumerated population of each state in

2020. The results are shown in Table 6. Column (1) of Table 6 shows the baseline apportionment

population projections for each state (including the overseas military population, federal

employees, and dependents). Column (2) shows my estimate of the number of undocumented

immigrants in each state in 2020. Column (3) shows my estimate of the percentage of the

apportionment population in each state that consists of undocumented immigrants.




                                                19
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 20 of 84




       39.    Overall, Table 6 indicates that each state would be affected by an exclusion of

undocumented immigrants from the apportionment base. Figure 1 shows a map of the percentage

of people in each state that would be dropped from the Census apportionment base if


                                              20
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 21 of 84



undocumented immigrants are excluded. Arizona, California, Colorado, Connecticut, Florida,

Georgia, Hawaii, Illinois, Maryland, Massachusetts, Nevada, New Jersey, New York, North

Carolina, Rhode Island, Texas, Utah, Virginia, and Washington would all lose at least 3% of

their population from their apportionment base. Thus, they could be at risk of losing a

congressional seat during apportionment.




       B.      Effect on Apportionment

       40.     Next, I used the population projections and estimates of undocumented

immigrants in each state to examine the likely effect of excluding undocumented immigrants

from the Census count on the apportionment of seats in the House of Representatives. Article 1,

Section 2, of the United States Constitution states: “Representatives and direct Taxes shall be

apportioned among the several States which may be included within this Union, according to

their respective Numbers.”

       41.     Since the first census in 1790, five methods of apportionment have been used.

The government currently uses a method called the Method of Equal Proportions, which was



                                                21
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 22 of 84



adopted by Congress in 1941 following the census of 1940. This method first assigns each state

one seat. Then, additional seats in the House of Representatives are assigned to a “priority”

value. The priority value for each seat is determined by multiplying the population of a state by a

“multiplier.” The multiplier is 1/ n(n -1) . So the formula for calculating the multiplier for the


second seat is 1/ 2(2 -1) or 0.70710678, the formula for calculating the multiplier for the third


seat is 1/ 3(3-1) or 0.40824829, and so on. The Census provides an official table of these

multipliers, which I used for my calculations.27

          42.     The next step is to multiply these multipliers by the population total for each of

the 50 states (the District of Columbia is not included in these calculations). The resulting

numbers are the priority values. Multipliers and priority values must be calculated for the largest

number of seats that could be assigned to a state. In my analysis, I calculated the priority values

for each state for seats 2 through 60. The next step is to rank and number the resulting priority

values starting with seat 51 until all 435 seats have been assigned. The final step is to tally the

number of seats for each state to arrive at the total number of seats in the House of

Representatives apportioned to each state.

          43.     I conducted these steps for 1,000 simulations of the population projections and

undocumented populations in each state. Table 7 shows the results.28 Column (1) shows the

rounded, baseline projections for the number of seats that each state is likely to receive in 2020 if

there is a full population enumeration. Column (2) shows the rounded projections for the number

of seats that each state is likely to receive in 2020 if undocumented immigrants are excluded

from the apportionment base. Column (3) shows the rounded, average change in the number of


27
     See https://www.census.gov/population/apportionment/about/computing.html.
28
     Table 12 in the Appendix A shows unrounded numbers for this table.


                                                   22
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 23 of 84



congressional seats each state would gain or lose due to the exclusion of undocumented

immigrants. Finally, column (4) shows the probability that each state would lose at least one seat.




       44.     My analysis indicates that there is a 98.3% chance that Texas would lose a

Congressional seat if undocumented immigrants are excluded from the apportionment base. It

loses a seat in nearly every single one of my simulations. In addition, my analysis indicates that



                                                23
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 24 of 84



there is a 72.1% chance that California would lose a Congressional seat. On average, it loses .83

seats across my simulations (i.e., in most simulations it loses 1 seat, in some it loses 2 seats, and

in some it loses zero seats). My analysis also indicates that there is a nearly 70% chance that

New Jersey would lose a Congressional seat if undocumented immigrants are excluded from the

apportionment base. There are smaller chances that several other states could lose seats,

including Connecticut, Florida, Illinois, and New York.29

        45.    It is also possible to use the 1,000 simulations that I ran to analyze the aggregate

probability that any grouping of one or more states would collectively lose congressional seats if

undocumented immigrants are excluded from the apportionment base. My analysis indicates

there is a 100% chance that at least one state in the United States would lose a seat. In other

words, at least one state loses a seat in every single one of the 1,000 simulations that I ran. There

is also a 100% chance that at least one of the five states where the individual plaintiffs in this

lawsuit reside (California, Florida, New Jersey, New York, or Texas) would lose a seat. Omitting

Texas from the grouping, there is a 99.1% chance that at least one of California, Florida, New

Jersey, or New York would lose a seat. Finally, there is a 97.4% probability that Texas would

lose a seat and at least one of California, Florida, New Jersey, or New York would also lose a

seat.

        46.    The states that lose seats in Congress would likely see decreases in their share of

federal outlays due to their reduction in voting power in Congress. A number of economics and

political science studies have found that distributive spending is allocated in part based on the

number of seats that a geographic area has in Congress and state legislatures (e.g., Ansolabehere,



29
  Note the rounded numbers in Table 7 imply that Florida and New York would lose seats. The
unrounded numbers in the Appendix (Table 12), however, show that there is a less 50% chance that they
would lose a seat.


                                                  24
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 25 of 84



Gerber, and Snyder 2002; Cascio and Washington 2014; Dragu and Rodden 2011; Elis,

Malhotra, and Meredith 2009; Gordon and Kang 2015).

       47.     One of the most important academic studies for considering the representational

consequences for states that lose seats due to the exclusion of undocumented immigrants is Elis,

Malhotra, and Meredith (2009). They leveraged the natural experiment generated by Census

apportionment cycles to estimate the distributional effects of malapportionment in the U.S.

House of Representatives. They compared states just before and just after changes in

representation, using a difference-in-first-differences technique to control for preexisting trends

in those states gaining or losing representation. They leveraged data from changes in

representation during four apportionment cycles (1970, 1980, 1990, and 2000) and they included

fiscal data over 33 years (1970, 1972, 1974, 1976, 1977, and 1979–2006). They found that

changes in representation cause changes in the distribution of federal outlays to the states. They

showed that a 10% increase in a state’s share of the U.S. House of Representatives equates to a

0.7% increase in a state’s share of the federal budget. This implies that an extra congressional

seat can gain a state as much as $100 per capita in additional federal funding each year (360).

       48.     In another important study, Dragu and Rodden (2011) build on these findings to

examine the influence between voting power and governmental expenditures over the past

several decades in Argentina, Australia, Brazil, Canada, Germany, Mexico, Spain, Switzerland,

and the United States. They “find strong evidence that legislative apportionment affects the

distribution of long-run governmental expenditures.” Moreover, “the effect of representation on

the distribution of governmental expenditures is robust to controlling for several [state]

characteristics.” In the conclusion of their study, they note that “the ubiquity and magnitude of

the relationship between representation and fiscal transfers … is quite striking.”




                                                 25
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 26 of 84



        49.     Several other important studies have examined the consequences of changes in

voting power at the county-level in the United States. They also found that changes in voting

power lead to changes in the distribution of spending. Ansolabehere, Gerber, and Snyder (2002)

examined the consequences of the Supreme Court’s decision in Baker v. Carr (1962) and

Reynolds v. Sims (1964), which mandated one person, one vote for legislative districts. They

found that the counties that gained voting power due to the establishment of equipopulous

districts received more state funding over the next decade. Cascio and Washington (2014)

examined the consequences of the expansion in Black voting power caused by the elimination of

literacy tests due to the passage of the Voting Rights Act of 1965 (VRA). They showed that in

southern states where literacy tests were abolished, there was a shift in the distribution of state

aid toward localities with higher proportions of Black residents. Their findings imply an

elasticity of state transfers to counties with respect to turnout in presidential elections – the

closest available measure of enfranchisement – of roughly one.

VI.     ROBUSTNESS CHECKS

        50.     It is always helpful to evaluate the robustness of any analysis to alternative

modeling assumptions. In this section, I undertake four different robustness checks. First, I

evaluate the impact of using alternative sources of information on the number of undocumented

immigrants in each state on my analysis. Second, I evaluate the impact of alternative population

forecasting methodologies. Third, I evaluate whether my conclusions would differ if the

exclusion of undocumented immigrants from the apportionment base leads to an undercount of

immigrant populations.30 I used the foreign-born population in the United States to evaluate the

impact of an undercount of immigrants. Fourth, I compare my results to the conclusions of

30
  See Statement of John H Thompson, Former Director U.S. Census Bureau (August 2013 – June 2017),
For the House Committee on Oversight and Reform, U.S. House of Representatives, July 29, 2020
https://tinyurl.com/y67ojjqb.


                                                  26
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 27 of 84



various organizations’ reports on the impact of excluding undocumented immigrants on

apportionment.

         51.    Overall, the analysis in this section shows that my conclusions are robust to a

wide variety of alternative data sources and modeling strategies. They are also consistent with

the findings of other organizations and analysts. All of these alternative data sources,

methodologies, and third-party reports indicate that Texas will lose a congressional seat if

undocumented immigrants are excluded from the apportionment base. They nearly all indicate

that California will also lose a seat. They also indicate that some mix of Florida, New Jersey, and

New York could lose seats.

         A.     Robustness to Alternative Estimates of the Number of Un documented
                Immigrants

         52.    Due to the substantial uncertainties in Pew’s estimates of the number of

undocumented people in each state, I conducted a canvass of alternative sources of estimates for

the undocumented population. I identified several alternative sources of data:

     •   Additional Scenario 1: The Migration Policy Institution (MPI) has developed estimates of

         the number of undocumented people in each state based on the U.S. Census Bureau’s

         2012-16 ACS data.31 As noted earlier, the ACS is constructed based on surveys of a

         sample of the American public. Therefore MPI estimates rely on statistical sampling and

         are subject to sampling error. They estimate there are about 11,300,000 undocumented

         immigrants in the United States. Their national estimate is very similar to Pew’s

         estimate.32 However, their estimates differ more in some states. For instance, MPI

         estimates that there are about 50% more undocumented immigrants in California than


31
   See https://www.migrationpolicy.org/programs/us-immigration-policy-program-data-
hub/unauthorized-immigrant-population-profiles.
32
   MPI’s national estimate is about 8% higher than Pew’s estimate.


                                                 27
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 28 of 84



          Pew estimates. They do not provide measures of uncertainty for their estimates so I

          assume that each state has a standard error that is 10% of the state’s point estimate.

      •   Additional Scenario 2: The Center for Migration Studies (CMS) has developed estimates

          of the number of undocumented people in each state in 2018.33 Their methodology is

          described in two articles that were published in the Journal of Migration and Security

          (Warren 2014, 2019). CMS estimates are also based on the ACS. Therefore they rely on

          statistical sampling and are subject to sampling error. They estimate there are about

          10,543,500 undocumented immigrants in the United States, which is nearly identical to

          Pew’s national estimate.34 They do not provide measures of uncertainty for their

          estimates so I assume that each state has a standard error that is 10% of the state’s point

          estimate.

      •   Additional Scenario 3: Third, I examine a scenario where the national estimates of the

          number of undocumented immigrants are somewhat too high. To do this, I simply

          decrease all of my main estimates using Pew’s data of the number of undocumented

          immigrants in each state by 20% to examine the effects on apportionment if the Pew,

          MPI, and CMS estimates of the total number of undocumented immigrants in the United

          States are all too high.

      •   Additional Scenario 4: Fourth, I examine a scenario where the national estimates of the

          number of undocumented immigrants are much too high. To do this, I decrease all of my

          main estimates using Pew’s data on the number of undocumented immigrants in each

          state by 40%.




33
     Their estimates are available at http://data.cmsny.org/state.html.
34
     CMS’s national estimate is about 0.5% higher than Pew’s estimate.


                                                     28
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 29 of 84



   •   Additional Scenario 5: Finally, I examine a scenario where the national estimates of the

       number of undocumented immigrants are much too low. To do this, I increase all of my

       main estimates using Pew’s data on the number of undocumented immigrants in each

       state by 50%.




       53.     Table 8 compares my main findings (the “Main Analysis” column) to analyses

based on alternative estimates of the number of undocumented immigrants. It shows each of the

states that at least one scenario (including my main analysis) has a 33% chance or more of losing

a seat if undocumented immigrants are excluded from the apportionment base. For each of these

states, it shows the probability that my analysis indicates the state would lose a seat and the

probability it would lose a seat under the various alternative scenarios.

       54.     Overall, all of these analyses yield substantively similar results as my main

analysis. In each scenario, Texas has more than a 95% chance of losing a congressional seat if

undocumented immigrants are excluded from the apportionment base. Moreover, in all of the

additional scenarios but one, California has about a 50% chance or more of losing a

congressional seat. There is also a significant chance that Florida, New Jersey, and New York

could lose a seat in most of the scenarios.

       55.     Aggregating across these five scenarios, there is also a 100% chance that at least

one state in the United States would lose a seat. In other words, at least one state loses a seat in


                                                  29
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 30 of 84



every single one of the simulations that I ran for these five scenarios. There is also a 100%

chance that at least one of the five states where the individual plaintiffs in this lawsuit reside

(California, Florida, New Jersey, New York, or Texas) would lose a seat. Omitting Texas from

the grouping, there is a 98.8% chance that at least one of California, Florida, New Jersey, or New

York would lose a seat.

       B.      Robustness to Alternative Modeling Approaches

       56.     As I discussed above, there are a number of alternative approaches we could use

to project the 2020 populations and estimates of undocumented immigrants in each state. In this

section, I discuss alternative forecasting methodologies for each of these:

   •   Additional Scenario 6: For the population forecasts of each state in 2020, I use a

       forecasting methodology based on the deltas in the two most recent years. In Table 1, I

       found that this approach was roughly equivalent to the state space model. The state space

       model is preferable because it is more flexible and provides a measure of uncertainty.

   •   Additional Scenario 7: For the forecasts of the number of undocumented immigrants in

       each state in 2020 based on Pew’s data, I use a methodology based on a linear time trends

       over the four most recent years. In Table 4, I found that this approach performed nearly

       as well as the state space model. The state space model is preferable because it is more

       flexible and requires fewer assumptions about future time trends.

       57.     Both of these alternative-modeling strategies produce similar results as my main

results (Table 9). In each scenario, Texas is nearly certain to lose a seat. California and New

Jersey are likely to lose seats in each scenario. Florida and New York also have significant

chances of losing a seat in each scenario.

       58.     Aggregating across these two alternative-modeling strategies, there is a 100%

chance that at least one state in the United States would lose a seat. In other words, at least one


                                                  30
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 31 of 84



state loses a seat in every single one of the simulations that I ran for these two scenarios. There is

also a 100% chance that at least one of the five states where the individual plaintiffs in this

lawsuit reside (California, Florida, New Jersey, New York, or Texas) would lose a seat. After

omitting Texas from the grouping, there is still a 100% chance that at least one of California,

Florida, New Jersey, or New York would lose a seat.




       C.      Robustness to a Possible Census Undercount

       59.     The testimony of the former U.S. Census Bureau Director, John H. Thompson, to

Congress on July 29, 2020 raises the possibility that the Memorandum could lead to nonresponse

to the Census by hard-to-count populations, including noncitizens and immigrants.35 This, in

turn, could lead the Census to undercount foreign-born people. It is possible that planned

reductions in door-to-door canvassing due to COVID-19 could lead to a further undercount of

foreign-born people.36

       60.     In this section, I examine whether an undercount of foreign-born people would

affect my findings about the effects of excluding undocumented immigrants from the

apportionment base. I use my estimates from New York Immigration Coalition et al v. United


35
   See Statement of John H Thompson, Former Director U.S. Census Bureau (August 2013 – June 2017),
For the House Committee on Oversight and Reform, U.S. House of Representatives, July 29, 2020
https://tinyurl.com/y67ojjqb.
36
   See https://www.npr.org/2020/07/30/896656747/when-does-census-counting-end-bureau- sends-
alarming-mixed-signals and https://www.nytimes.com/2020/08/04/us/2020-census- ending-early.html.


                                                 31
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 32 of 84



States Department of Commerce, No. 18-CV-2921-JMF (S.D.N.Y.) of the number of foreign-

born people in each state. I then assess the consequences of a scenario with a 10% undercount of

foreign-born people using the same methodology that I use in my main analyses. I am adopting

my declaration provided in that matter by reference and include a copy in Appendix B.




         61.    Table 10 compares my main findings to the results of this undercount scenario. It

shows each state that my analysis indicates has a significant chance of losing a seat if

undocumented immigrants are excluded from the apportionment base. Once again, in this

scenario Texas is likely to lose a congressional seat if undocumented immigrants are excluded

from the apportionment base. California and New Jersey are also likely to lose congressional

seats.

         62.    My analysis of this undercount scenario indicates there is a 100% chance that at

least one state in the United States would lose a seat. There is also a 100% chance in this

scenario that at least one of the five states where the individual plaintiffs in this lawsuit reside

(California, Florida, New Jersey, New York, or Texas) would lose a seat. Omitting Texas from

the grouping, there is a 99% chance that either California or New Jersey would lose a seat.

         D.     Comparison with Other Organizations’ Analyses

         63.    There have been a number of studies and reports by various organizations

estimating how excluding undocumented immigrants would affect apportionment. These include:


                                                  32
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 33 of 84



     •   The Pew Research Center37

     •   The Center for Immigration Studies (CIS)38

     •   The Center for Politics at the University of Virginia (CfP)39

     •   A peer reviewed academic study published in 2019 (Baumle and Poston Jr 2019).




         64.     Table 11 compares my main findings to the results of these studies. It shows each

state that at least one study finds would lose a seat if undocumented immigrants are excluded

from the apportionment base. For each of these states, it shows the probability that my analysis

indicates the state would lose a seat and an X for each of the other studies that shows it would

lose a seat.

         65.    Overall, each of these four other studies reaches substantively similar conclusions

as the ones in this Declaration. They all conclude that California and Texas would lose

congressional seats if undocumented immigrants are excluded from the apportionment base.

They also find a mix of other states that might lose seats, including Arizona, Florida, New

Jersey, and New York.



37
   See https://www.pewresearch.org/fact-tank/2020/07/24/how-removing-unauthorized- immigrants-from-
census-statistics-could-affect-house-reapportionment/.
38
   See https://cis.org/sites/default/files/2019-12/camarota-apportionment-12-19_1.pdf.
39
   See http://centerforpolitics.org/crystalball/articles/excluding-undocumented- immigrants-from-the-
2020-u-s-house-apportionment/.


                                                 33
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 34 of 84



VII.    CONCLUSION

        66.     Based on the analyses in this Declaration, I conclude that failing to count

undocumented immigrants for apportionment is likely to have effects on the population counts of

each state, and the apportionment of representatives across states for the U.S. House. In my main

analysis, Texas is nearly certain (98% probability) to lose a congressional seat. California and

New Jersey are very likely to each lose a congressional seat. Other states, such as Florida and

New York could lose seats as well. My main analysis indicates there is a 100% probability that it

will lead at least one of the states where the individual plaintiffs in this lawsuit live (Texas,

California, New Jersey, New York, and Florida) to lose a seat. Of necessity, there is also a 100%

probability that it will lead at least one state in the United States to lose a seat. This would affect

political representation in Congress. For instance, it is likely to affect the distribution of federal

funds to each state, and the general power that each state holds in Congress.




                                                  34
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 35 of 84



I reserve the right to amend or supplement my opinions if additional information or materials

become available. I declare under penalty of perjury under the laws of the United States that the

forgoing is true and correct to the best of my knowledge.



Executed on August 18, 2020 in Bethesda, Maryland.




_____________________________
Christopher Warshaw




                                                35
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 36 of 84



                                           References

Ansolabehere, Stephen, Alan Gerber, and Jim Snyder. 2002. “Equal votes, equal money: Court-

ordered redistricting and public expenditures in the American states.” American Political Science

Review 96 (4): 767–777.



Baker, Bryan. 2018. “Estimates of the Unauthorized Immigrant Population Residing in the

United States: January 2015.” Department of Homeland Security, December.



Baumle, Amanda K, and Dudley L Poston Jr. 2019. “Apportionment of the US House of

Representatives in 2020 under Alternative Immigration-Based Scenarios.” Population and

Development Review 45 (2): 379–400.



Brown, David J., Misty L. Heggeness, Suzanne M. Dorinski, Lawrence Warren, and Moises Yi.

2018. Understanding the Quality of Alternative Citizenship Data Sources for the 2020 Census.



Cascio, Elizabeth U, and Ebonya Washington. 2014. “Valuing the vote: The redistribution of

voting rights and state funds following the voting rights act of 1965.” The Quarterly Journal of

Economics 129 (1): 379–433.



Caughey, Devin, and Christopher Warshaw. 2018. “Policy Preferences and Policy Change:

Dynamic Responsiveness in the American States, 1936–2014.” The American Political Science

Review 112 (2): 249–266.




                                               36
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 37 of 84



Dragu, Tiberiu, and Jonathan Rodden. "Representation and redistribution in federations."

Proceedings of the National Academy of Sciences 108.21 (2011): 8601-8604.

APA



Election Data Services. 2017. Some Change in Apportionment Allocations With New 2017

Census Estimates, But Greater Change Likely by 2020. Available at https://www.

electiondataservices.com/wpcontent/uploads/2017/12/NR_Appor17c2wTablesMapsC1.pdf.



Elis, Roy, Neil Malhotra, and Marc Meredith. 2009. “Apportionment cycles as natural

experiments.” Political Analysis 17 (4): 358–376.



Gordon, Sanford C., and Woo Chang Kang. "Distributive Politics: Federal Outlays." Emerging

Trends in the Social and Behavioral Sciences: An Interdisciplinary, Searchable, and Linkable

Resource (2015): 1-16.



Hyndman, Rob J, and George Athanasopoulos. 2018. Forecasting: principles and practice. O-

Texts.



Hyndman, Rob, Anne B Koehler, J Keith Ord, and Ralph D Snyder. 2008. Forecasting with

exponential smoothing: the state space approach. Springer Science & Business Media.



Passel, Jeffrey S. 2016. Overall Number of US Unauthorized Immigrants Holds Steady Since

2009: Decline in Share From Mexico Mostly Offset by Growth From Asia, Cen tral America and

Sub-Saharan African. Pew Research Center.


                                              37
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 38 of 84




Treier, Shawn, and Simon Jackman. 2008. “Democracy as a latent variable.” American Journal

of Political Science 52 (1): 201–217.



Warren, Robert. 2014. “Democratizing data about unauthorized residents in the United States:

estimates and public-use data, 2010 to 2013.” Journal on Migration and Human Security 2 (4):

305–328.



Warren, Robert. 2019. “US undocumented population continued to fall from 2016 to 2017 and

visa overstays significantly exceeded illegal crossings for the seventh consecutive year.” Journal

on Migration and Human Security 7 (1): 19–22.



Warren, Robert, and John Robert Warren. 2013. “Unauthorized immigration to the United States:

Annual estimates and components of change, by state, 1990 to 2010.” International Migration

Review 47 (2): 296–329.




                                                38
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 39 of 84




                                    Appendix A

1.   Estimates of Overseas Federal Personnel
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 40 of 84




2.   Estimates of Undocumented Immigrants
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 41 of 84



3.   Unrounded Main Results for Congressional Apportionment
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 42 of 84



                                Appendix B
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 43 of 84


           Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 1 of 33



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


   NEW YORK IMMIGRATION                           Civil Action No. 18-CV-2921-JMF
   COALITION, et. al,
                                                  Hon. Jesse M. Furman
   Plaintiff,

   v.

   UNITED STATES DEPARTMENT OF
   COMMERCE, et. al,

   Defendant.


                      DECLARATION OF DR. CHRISTOPHER WARSHAW

   I.      Qualifications

   1. I have been asked by counsel representing the plaintiffs in New York Immigration Coalition

        v. U.S. Dept of Commerce and State of New York v. U.S. Dept of Commerce to analyze

        relevant data and provide my expert opinions. More specifically, I have been asked: to

        forecast the populations of every state, county, and city in the United States in 2020; given

        the assumption that various demographic groups are likely to be undercounted due to the

        inclusion of a citizenship question on the Census, to estimate the proportion of the population

        that belongs to those groups; to estimate the proportion of the population in every state,

        county, and city in the United States that belongs to those demographic groups assumed to be

        likely to be undercounted in 2020 due to the inclusion of a citizenship question on the

        Census; to analyze the likely effects of an undercount caused by the citizenship question

        affecting those same demographic groups on the apportionment of representatives across

        states for the U.S. House of Representatives; and to examine the likely consequences of an

        undercount caused by the citizenship question affecting those demographic groups on the
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 44 of 84


          Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 2 of 33



      distribution of people in urban and rural counties. My expert report is PX-32 and the errata

      to that report is PX-323.

   2. I have been an Assistant Professor of Political Science at George Washington University

      since August 2017. Prior to that, I was an Associate Professor at the Massachusetts Institute

      of Technology from July 2016 - July 2017, and an Assistant Professor at MIT from July 2012

      - July 2016.

   3. My Ph.D. is in Political Science, from Stanford University, where my graduate training

      included courses in political science and statistics. I also have a J.D. from Stanford Law

      School.

   4. My academic research focuses on public opinion based on surveys and census data, as well

      as the study of representation, elections, and polarization in American Politics. I have also

      taught courses on statistical analysis. My curriculum vitae is PX-323. All publications that I

      have authored and published appear in my curriculum vitae. My work is published or

      forthcoming in peer-reviewed journals such as: American Political Science Review, the

      American Journal of Political Sciences, the Journal of Politics, Political Analysis, Political

      Science Research and Methods, the British Journal of Political Science, Political Behavior,

      the Election Law Journal, Nature Energy, Public Choice and edited volumes from Cambridge

      University Press and Oxford University.

   5. I am also on the Editorial Board of the Journal of Politics. I have previously provided expert

      reports in League of Women Voters of Pennsylvania v. Commonwealth of Pennsylvania and

      League of Women Voters of Michigan v. Johnson. My non-academic writing has been

      published in the New York Times Upshot.




                                                    2
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 45 of 84


            Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 3 of 33



   6. The opinions in this declaration are my own, and do not represent the views of

         George Washington University.

   7. I offer these opinions with a strong degree of professional certainty based on the knowledge I

         have amassed over my education, training and experience, and through a detailed review of

         the relevant academic literature.

   II.      Projecting Future Populations

   8. The first stage of my analysis is to develop baseline projections of the population of each

         state, county, and city in the country in 2020. These projections are critical to determining the

         likely effects of an undercount in the Census due to the inclusion of a citizenship question. In

         order to develop these estimates, I use the Census’s official estimates of the population of

         each state, county, and city from 2000-2017. The Census does not provide public estimates

         of each geographic unit’s populations in future years.

            A.      Data

   9. The Census Bureau’s Population Estimates Program (PEP) produces estimates of the

         population for the United States, states, counties, cities, towns, and other geographic areas.

         These aggregate estimates are based on the demographic components of population change

         (births, deaths, and migration) at each level of geography. 1

   10. My population projections are based on these official population estimates for each state,

         county, and city for the period from 2000-2017.

   11. For the state populations from 2010-2017, I used the file ‘nst-est2017-01.xlsx’ which I

         obtained from https://www.census.gov/data/tables/2017/demo/popest/state-total.html. For the


   1
    I do not directly use the more detailed cohort-component method used by the Census for my population
   projections because this information is unavailable for some geographic levels, particularly for the 2000-
   2010 period. It is also unclear whether the additional complexities associated with this approach would
   yield substantial gains in predictive accuracy.


                                                         3
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 46 of 84


          Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 4 of 33



      populations from 2000-2009, I used the file ‘st-est00int-01.xls’ from

      https://www.census.gov/data/tables/ time-series/demo/popest/intercensal-2000-2010-

      state.html.

   12. For the county populations from 2010-2017, I used the file ‘co-est2017-alldata.csv’ from

      https: //www.census.gov/data/tables/2017/demo/popest/counties-total.html. For the

      populations from 2000-2009, I used the file ‘co-est00int-tot.csv’ from

      https://www.census.gov/data/tables/time-series/demo/popest/intercensal-2000-2010-

      counties.html.

   13. For the county populations from 2010-2017, I used the file ‘co-est2017-alldata.csv’ from

      https: //www.census.gov/data/tables/2017/demo/popest/counties-total.html. For the

      populations from 2000-2009, I used the file ‘co-est00int-tot.csv’ from

      https://www.census.gov/data/tables/ time-series/demo/popest/intercensal-2000-2010-

      counties.html.

   14. For the city populations from 2010-2017, I used the data in Factfinder available from

      https://www.census.gov/data/tables/2017/demo/popest/total-cities-and-towns.html. For the

      populations from 2000-2009, I used the file ‘sub-est00int.csv’ from

      https://www.census.gov/data/datasets/time-series/demo/popest/intercensal-2000-2010-cities-

      and-towns.html.

          B.        Statistical Model for Population Projections

   15. There are a number of potential options for forecasting the likely population of a geographic

      unit (e.g., states) in 2020. One possible forecasting option would be to allow the forecasts to

      increase or decrease over time, where the amount of change over time (called the drift) is set

      to be the average change in the historical data. See Hyndman and Athanasopoulos 2018, at

      48-49. Some related methods in this family of forecasting approaches are:

                                                   4
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 47 of 84


        Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 5 of 33



              a.   Linear trend between 2010-2017: One possibility is to project forward

                   based on the linear trend in the population estimates since the last Census

                   (e.g., Election Data Services 2017). This approach assumes that each

                   geographic unit’s population follows the same linear rate of change in the

                   future that it has followed over the past decade. This approach has the

                   benefit of using many years of data, but it could yield biased estimates if

                   the population trends have changed over this period. I estimate linear

                   trends using a simple linear regression model in the software program R.

              b.   Linear trend between 2014-2017: Another possibility is to project forward

                   based on the linear trend in the population estimates over the past 4 years.

                   This approach assumes that each geographic unit’s population follows the

                   same linear trend in the future that it has followed over this shorter time

                   period. This approach has the benefit of being sensitive to more recent

                   trends, but it could be noisier than estimates based on the longer time

                   series. That is, it could be overly sensitive to short-term trends. I estimate

                   linear trends using a simple linear regression model in R.

              c.   Change between two most recent years (i.e., 2016 to 2017): A third

                   possibility is to focus on the change between each geographic unit’s

                   populations in the two most recent years, and assume that future years will

                   follow this recent trend. This approach has the benefit of being based on

                   the most recent changes in populations, but it could also be overly

                   sensitive to short-term idiosyncratic trends. I estimate these short-term

                   trends using the software program R.



                                              5
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 48 of 84


              Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 6 of 33



   16. As Hyndman and Athanasopoulos discuss, “Sometimes one of these simple methods will be

       the best forecasting method available; but in many cases, these methods will serve as

       benchmarks rather than the method of choice. That is, any forecasting methods . . . will be

       compared to these simple methods to ensure that the new method is better than these simple

       alternatives. If not, the new method is not worth considering.” Id. at 50.

   17. I consider one more complex approach against these benchmarks, a state space model with

       exponential smoothing: This approach uses an exponential smoothing model that weights

       levels and trends to an extent determined by the data. See Hyndman and Athanasopoulos.

       This model uses all of the available data, but it gives more weight to the most recent years. I

       estimate the exponential smoothing model using the ets function in the forecast package in

       R. 2

              C.    Validation of Population Projections

   18. The accuracy of forecasting models can only be determined by considering how well a given

       model performs on new data that were not used when fitting the original model. Id. at 62. In

       order to choose the best model for this analysis, I evaluated each model using two

       benchmarks that are similar to the challenge of forecasting the 2020 populations. First, I

       forecasted the Census 2010 population in each state based on 2000-2007 population

       estimates data. Second, I forecasted the 2017 population estimates in each state based on

       2007-2014 population data. For each analysis, I used the following evaluation metrics. Id. at

       64-65.


   2
     For my state-level population projections, I used the default parameters for the ets function in
   R, which allowed the function to choose the exponential smoothing state space model that best
   fit the data in each state. The best model was usually an ‘MAN’ or ‘AAN’ model. For the
   population projections for cities and counties, I estimated an ‘MAN’ state space model using the
   ets function. The details of the state space model specification, however, do not affect any of my
   substantive conclusions. All of the state space models yield very similar results.

                                                    6
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 49 of 84


          Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 7 of 33



                  a.      The mean error across states: This helps assess whether a given metric

                          has a systematic bias in one direction or another.

                  b.      The mean absolute error across states: This helps assess the accuracy of

                          the forecasts.

                  c.      The mean absolute proportional error across states: This metric also helps

                          assess the accuracy of the forecasts. It has the advantage of being unit-free

                          (i.e., the interpretation is similar in small and large states).

   19. Table 1 shows the results. For the forecast of the 2010 population, the state space model

      performs the best, with the lowest error, the second lowest mean absolute error, and the

      lowest absolute proportional errors. The two linear trend models perform the worst on this

      forecasting exercise. For the forecast of the 2017 population, the state space model and the

      linear trend model using data from 2010-2017 perform the best. The state space model has

      slightly lower mean errors, and the two models have similar mean absolute errors and

      absolute proportional errors.




   20. Overall, the state space model performs the best across the two validation exercises. It has an

      average absolute proportional error of only .8% and an average absolute error of only about

      40,000 people in each state. As a result, I use the state space model as my main forecasting

      model to generate population projections. However, the results of all the analyses that follow

      would be substantively similar using any of these population forecasting approaches.


                                                      7
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 50 of 84


           Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 8 of 33



           D.      Incorporating Uncertainty

   21. All modeled estimates have uncertainty. My analyses use bootstrap simulations to

       incorporate two sources of uncertainty in all my models:

           •    The uncertainty in the population forecasts in every geographic unit

           •    Where available, uncertainty in the undercount estimates for each group

           E.      Baseline estimates of 2020 populations with no undercount

   22. I used the official Census population estimates to project each geographic unit’s population

       in 2020. Table 2 shows the population projections for a selection of cities and counties

       involved in lawsuits regarding the citizenship question. Table 3 shows the population

       projections for each state. 3 All of the analysis of apportionment that follows fully

       incorporates the uncertainties in the projections discussed above. But for simplicity, the

       tables themselves do not show the uncertainties.




   3
    The projections shown here do not include the overseas military population, federal employees, and
   dependents. However, the apportionment projections in Table 5 do include these groups.



                                                       8
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 51 of 84


        Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 9 of 33




                                        9
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 52 of 84


            Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 10 of 33



   III.      Estimating Proportion of People Likely to be Undercounted Due to Citizenship
             Question

   23. I was not asked to and I did not attempt to calculate the specific undercount that the addition

          of the citizenship question might cause. However, I evaluated a range of potential

          undercounts of individuals who live in households with at least one non-citizen, Hispanics or

          foreign-born member to demonstrate the potential effects that the addition of the citizenship

          question might have. Theory indicates that the addition of a citizenship question could lead

          to unit non-response, which occurs when a household does not respond to the Census,

          thereby depressing response rates among non-citizens and immigrant communities. Indeed,

          the Census acknowledges that it is “a reasonable inference that a question on citizenship

          would lead to some decline in overall self-response because it would make the 2020 Census

          modestly more burdensome in the direct sense, and potentially much more burdensome in the

          indirect sense that it would lead to a larger decline in self-response for noncitizen

          households.” (Abowd 2018, Section B2, p. AR 001281)

   24. In my analysis, I use this information to look at three potential undercount scenarios:

                     a.      First, I used a 5.8% undercount estimate based on the results of the Census

                             Bureau’s internal study of the effect of a citizenship question on self-

                             response rates. For these analyses, I assumed that respondents that do not

                             self-respond would not be enumerated.

                     b.      Second, I was asked by legal counsel to examine a potential 10%

                             undercount for the analysis of state-level apportionment as an outer bound

                             for the potential effects of the citizenship question on population

                             enumerations and apportionment. This higher number reflects the

                             Census’s finding that the differences between citizen and noncitizen


                                                       10
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 53 of 84


          Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 11 of 33



                           response rates and data quality are likely to be “amplified” compared to

                           historical levels (Abowd 2018, Section B4, p. AR 001282). The Chief

                           Scientist at the Census has acknowledged that the 5.8% estimate of the

                           effect of the citizenship question on self-response rates is “a conservative

                           estimate of the differential impact of the citizenship question on the self-

                           response rates of noncitizens compared to citizens” (Abowd, J. Dep., Aug.

                           15, 2018, p. 202).

                   c.      Third, I was asked by legal counsel to examine a potential 2% undercount

                           as a lower bound for the potential effects of the citizenship question on

                           population enumerations. My report shows the results for cities and

                           counties, and the calculations for a 2% undercount in states are PX-324. I

                           was not asked to and I did not do any analysis of the impact of the Census

                           Bureau’s Non-Response Follow-Up (“NRFU”) on non-response rates, but

                           note that the 2% scenario could be viewed as taking into account some

                           NRFU success after an initial larger nonresponse rate.

   25. The recent Census Bureau studies discussed above focus largely on the effects of a

       citizenship question on self-response rates in non-citizen households. As a result, the first set

       of analyses I conducted for each of these undercount scenarios focuses on people in

       households with a non-citizen in them. Beyond the effects on non-citizen households, there

       are also strong theoretical reasons to believe that citizen Hispanics would also be less likely

       to respond to the Census if a citizenship question is included. Citizen Hispanics in immigrant

       communities could fear deportation due to their Census responses. 4 Moreover, a large


   4
    Title 13, U.S.C. prohibits the use of Census data for enforcement purposes, but respondents may still
   have this concern (Brown et al. 2018).

                                                      11
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 54 of 84


             Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 12 of 33



         fraction of citizen Hispanics are likely to know non-citizens or even people that have been

         deported. The Census’s internal analysis has shown that citizenship-related questions are

         likely to be more sensitive for Hispanics (Brown et al. 2018, p. 10). Indeed, the Census has

         found clear evidence there are likely to be differential impacts on self-response rates among

         Hispanics from the addition of a citizenship question. Hispanics have a greater breakoff rate

         (i.e., item non-response) on the citizenship question on the American Community Survey

         (ACS) than other demographic groups. 5 There is also evidence of growing unit nonresponse

         rates among Hispanics on the ACS (Brown et al. 2018, p. 12). For these reasons, I analyzed

         the effect of all three undercount scenarios (2%, 5.8% and 10%) on both people in non-

         citizen households and citizen Hispanics.

              A.      Undercount Estimate Based on Original Survey Experiment

   26. An empirical approach to determine the potential undercount caused by a citizenship

         question is through a randomized control trial (RCT). The Census Bureau suggests that an

         appropriate RCT could compare self-response rates between households “randomly chosen to

         have [] a citizenship question (the treated group), and a randomly chosen set of control

         households [that] receive a [] Census questionnaire without citizenship” (Brown et al. 2018,

         p. 39)

   27. We were unable to conduct a real-world RCT. A similar approach, however, is to conduct an

         experiment that mimics an RCT on a nationally representative survey of Americans. As part

         of this case, the State of New York and other plaintiffs funded a nationally representative

         survey that included an experiment along these lines to examine whether the inclusion of a




   5
       See Abowd (2018, Section b3) and Brown et al. (2018, 7).

                                                            12
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 55 of 84


          Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 13 of 33



       citizenship question would reduce the likelihood that people would complete the Census. 6

       This survey was designed by Dr. Matt Barreto and conducted by Pacific Market Research. 7

                    1.       Design of Survey

   28. This survey included a probability sample of 6,309 people, including over-samples of

       Hispanics, Californians, and people in several cities and counties (San Jose, CA, Cameron

       County, TX, and Hidalgo County, TX). 8 It was conducted via phone by Pacific Research

       Group to both landlines and cell phones using live interviews and random digit dialing. The

       survey asked a number of questions about the Census and assessed reactions to the inclusion

       of a citizenship question. The survey did not include a question about the citizenship of

       respondents. But it did include a question about whether respondents were born in the United

       States or a foreign country.

   29. In my analysis, I focus on an experiment embedded in the survey that mimics the RCT

       approach suggested by Brown et al. (2018). This enables us to estimate the causal effect of

       the citizenship question on the likelihood that various demographic subgroups will complete

       the Census.

   30. In the experiment on our survey, the control group received a vignette stating that the

       government had decided not to include a citizenship question on the census, while the

       treatment group received a vignette stating that the government had decided to include a

       citizenship question on the census. Then the survey asked whether respondents would

       ‘participate and fill out the 2020 Census form, or not?’



   6
     As part of my work as an expert in this matter, I reviewed Professor Barreto’s expert report that describes the
   survey methodology and his analysis of the results. However, I ran all of the analyses of the survey used in
   this report myself. I did not directly use any of Professor Barreto’s findings for my report.
   7
     Data and statistical code to replicate my analysis of this survey is available in my replication materials.
   8
     The survey includes sampling weights that incorporate these over-samples and make the results
   representative at the national-level.

                                                          13
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 56 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 14 of 33



          Control Group: Now that you’ve heard a little bit about the 2020 Census let me ask you

   one final question about how likely you are to participate. If the government decides in 2020 to

   NOT include a question about citizenship status, and instead only asks you to report the race,

   ethnic background, gender of people living in your household, and the government provides

   assurances that your information will be kept confidential and ONLY used for purposes of

   counting the total population and nothing more, would you participate and fill out the 2020

   Census form, or not?

          Treatment Group: Now that you’ve heard a little bit about the 2020 Census let me ask

   you one final question about how likely you are to participate. If the government decides in 2020

   to include a question about citizenship status, and asks you to report the race, ethnic background,

   gender and citizenship status of people living in your household, and the government provides

   assurances that your information will be kept confidential and ONLY used for purposes of

   counting the total population and nothing more, would you participate and fill out the 2020

   Census form, or not?

   31. This experimental design is a strong one for assessing the causal effect of the citizenship

      question on the likelihood that people will complete the Census. However, it does have

      limitations. First, the experiment on the survey imperfectly captures the actual experience of

      completing the Census. Second, many respondents are probably already aware of the

      potential inclusion of the citizenship question on the Census, which could lead to Stable Unit

      Treatment Value Assumption (SUTVA) violations. These SUTVA violations could attenuate

      the effects we detect in the experiment by artificially reducing the differences between the

      treatment and control groups. Overall, I think these limitations mean the survey-based




                                                   14
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 57 of 84


           Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 15 of 33



        analysis is conservative in its estimates of the citizenship question on self-response rates on

        the Census.

                    2.      Results of Survey

   32. My primary analyses focus on two immigrant communities that theory indicates are

        particularly likely to be impacted by the citizenship question. First, I analyze the impact on

        Latinos. 9 This analysis is helpful because there is little publicly available Census analysis of

        the potential effects of the citizenship question on this group. Second, I analyze the impact on

        non-Latino people that are not born in the United States. 10

   33. I ran three sets of analyses that are shown in Table 4. My primary analysis of the effect of the

        citizenship question on each group is a weighted regression that evaluates the treatment

        effect of the citizenship question. In other words, it evaluates whether people in the treatment

        group, that were told the Census would include a citizenship question, are less likely to

        indicate they would respond to the Census than people in the control group that were told it

        would not include a citizenship question.

   34. As robustness checks, I also ran two additional models. The middle column of Table 4 for

        each group is a weighted regression model that includes control variables for other factors

        that might affect respondents’ willingness to complete the Census, including their age, race,

        and state of residence. The third column of Table 4 for each group is an unweighted

        regression model that includes this same set of control variables for other factors that might

        affect respondents’ willingness to complete the Census. All of my main analyses in the

        results below are based on linear probability models. However, logistic regression models

        yield similar results.

   9
    Note that I use the terms Hispanic and Latino interchangeably throughout this declaration.
   10
     I include in this group both people that explicitly stated they were born in a foreign country and the
   small number of people that refused to answer the nativity question on the survey.

                                                       15
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 58 of 84


           Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 16 of 33



   35. Overall, Table 4 shows that the citizenship question makes both Latinos and Foreign-born

         non-Latinos less likely to respond to the Census. The weighted regression model in column

         (1) indicates that Latinos are about 5.9% less likely to complete the Census if it includes a

         citizenship question. The results are similar in the other two models shown in columns (2)

         and (3). For foreign-born, non-Latinos, the weighted regression in column (4) indicates that

         they are about 11.3% less likely to complete the Census if it includes a citizenship question.

         The results are substantively similar, though more statistically significant, in the other two

         models shown in columns (5) and (6).




   IV.      Baseline Estimates of Proportion of Population in Immigrant Communities
            Vulnerable to Undercount

   36. In order to analyze the effects of an undercount of individuals that live in households with at

         least one non-citizen and Hispanic on total population enumerations, I used the American

         Community Survey (ACS) to generate baseline estimates of the proportion of the 2020

         population in each state, county, and large city in the following groups that are vulnerable to

         an undercount:



                                                      16
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 59 of 84


           Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 17 of 33



           •    Non-citizen households (based on whether any member of a household in the ACS
                self-reports that they are a noncitizen) 11

           •    All Hispanics and citizen Hispanics

           •    Foreign-born, non-Hispanics

   37. To forecast the population margins of each group within each state (e.g., percent Hispanic), I

        used the individual-level data in the American Community Survey (ACS) from 2007-2016 to

        forecast the 2020 population distributions using the same approach that I used to forecast

        state populations. Individual-level data in the ACS is not readily available below the state-

        level (e.g., for counties and cities). As a result, I used population tables published by the

        Census based on the five-year ACS samples (2012-2016) to estimate the demographic

        distributions within counties and cities. 12 I did not attempt to estimate how these substate

        population distributions are likely to change between 2016 and 2020. Thus, my estimates of

        the percentage of county and city population that are members of immigrant communities are

        probably low due to the general growth of these populations.

           A.       State-level Effects of Undercount - Effect of Undercount on State Population
                    Enumerations

   38. I analyzed the effects of each undercount scenario on the enumerated population of each state

        in 2020. The results are shown in Table 5. Column (1) shows the baseline apportionment

        population projections for each state. Column (2) shows the average change in the

        enumerated population if 5.8% of people in non-citizen households are not counted due to

   11
      It is important to note that the Census has found that the ACS might be drastically undercounting the
   number of households with noncitizens. The ACS implies that about 10% of people live in households with a
   noncitizen in them. However, Census Bureau found that many people may be misreporting their citizenship
   status on the ACS. Based on administrative records, they estimate that 28.6 percent of all households
   could potentially contain at least one noncitizen. So my estimate of the percentage of people that reside in
   households with a noncitizen based on the ACS is likely conservative.
   12
      For the selection of cities and counties in Tables 2, 7, and 8, I converted the number of non-citizens to the
   number of people in households with a non-citizen using the ratio of these groups in the individual- level 5-
   year ACS sample (2012-16) for people in the PUMAs that overlapped each city and county. This analysis
   is necessarily approximate since PUMAs in the ACS micro-data contain multiple cities and counties.

                                                         17
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 60 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 18 of 33



      the citizenship question. Column (3) shows the average change in the enumerated population

      if 5.8% of non-citizen households and Hispanics are not counted due to the citizenship

      question. Column (4) shows the average change in the enumerated population if 10% of

      people in non-citizen households are not counted due to the citizenship question. Column (5)

      shows the average change in the enumerated population if 10% of non-citizen households

      and Hispanics are not counted due to the citizenship question. Column (6) shows the average

      change in the enumerated population in each state based on the results of the survey

      experiment. Specifically, this scenario assumes that 5.9% of Hispanics and 11.3% of foreign-

      born, non-Latinos are not counted in the enumerated population.

   39. For the analysis of apportionment, I also incorporated estimates of the overseas military

      population and federal employees, and their dependents living with them. Specifically, I used

      the 2010 population figures for the overseas military population and federal employees, and

      their dependents living with them, for each state, and divided this number by half to

      approximately reflect the reduction in the nation’s military deployments over the past decade.

      See https://www.census.gov/data/tables/2010/dec/2010-apportionment-data.html, for 2010

      population figures. See also Pew Foundation study, http://www.pewresearch.org/fact-

      tank/2017/08/22/ u-s-active-duty-military-presence-overseas-is-at-its-smallest-in-decades/,

      for more information on the reduction in the number of overseas military personnel over the

      past decade.




                                                   18
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 61 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 19 of 33




   40. Overall, Table 5 indicates that each state would be affected by an undercount on the Census.

      The largest impacts would be in states with large numbers of Hispanics, non-Citizens, and

      foreign-born residents. For example, California would be undercounted by 1.7-5.0% in these

      scenarios; Florida would be undercounted by 1-3.4%; New Jersey would be undercounted by




                                                  19
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 62 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 20 of 33



      1.2-3.3%, New York would be undercounted by 1.2-3.2%; and Texas would be undercounted

      by 1.3-4.6%.

   41. Figure 1 shows a map of the results from the survey experiment (column 6 in Table 5). This

      map graphically shows that heavily Latino states on the southern border have the largest

      impacts from an undercount. States in the northeast, such as New York, New Jersey, and

      Massachusetts, with significant foreign-born populations also have significant impacts.




   42. I used the population projections and estimated effects of the various undercount scenarios

      on the enumerated population of each state to examine the likely effect of the citizenship

      question on the apportionment of seats in the House of Representatives. Article 1, Section 2,

      of the United States Constitution states: “Representatives and direct Taxes shall be

      apportioned among the several States which may be included within this Union, according to

      their respective Numbers.”

   43. Since the first census in 1790, five methods of apportionment have been used. The

      government currently uses a method called the Method of Equal Proportions, which was


                                                  20
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 63 of 84


              Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 21 of 33



          adopted by Congress in 1941 following the census of 1940. This method first assigns each

          state one seat. Then, additional seats in the House of Representatives are signed to a

          “priority” value. The priority value for each seat is determined by multiplying the population

          of a state by a “multiplier.” The multiplier is 1/                        . So the formula for calculating the


          multiplier for the second seat is 1/                       or 0.70710678, the formula for calculating the


          multiplier for the third seat is 1/                    or 0.40824829, and so on. The Census provides an

          official table of these multipliers, which I used for my calculations. 13

   44. The next step is to multiply the multipliers by the population total for each of the 50 states

          (the District of Columbia is not included in these calculations). The resulting numbers are the

          priority values. Multipliers and priority values must be calculated for the largest number of

          seats that could be assigned to a state. In my analysis, I calculated the priority values for each

          state for seats 2 through 60. The next step is to rank and number the resulting priority values

          starting with seat 51 until all 435 seats have been assigned. The final step is to tally the

          number of seats for each state to arrive at the total number of seats in the House of

          Representatives apportioned to each state.

   45. I conducted these steps for 500 simulations of the population projections and undercount

          scenarios in each state. Table 6 shows the results. Column (1) shows the baseline projections

          for the number of seats that each state is likely to receive in 2020 if there is a full population

          enumeration. Column (2) shows the average change in the number of congressional seats if

          5.8% of people in non-citizen households are not counted due to the citizenship question.

          Column (3) shows the average change in seats if 5.8% of non-citizen households and

          Hispanics are not counted due to the citizenship question. Column (4) shows the average

   13
        See https://www.census.gov/population/apportionment/about/computing.html.

                                                                    21
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 64 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 22 of 33



      change in seats if 10% of people in non-citizen households are not counted due to the

      citizenship question. Column (5) shows the average change if 10% of non-citizen households

      and Hispanics are not counted due to the citizenship question. Column (6) shows the average

      change in seats in each state based on the results of the survey experiment. Specifically, this

      scenario assumes that 5.9% of Hispanics and 11.3% of foreign-born, non-Latinos are not

      counted in the enumerated populations. Also, each column includes 95% confidence intervals

      for the seat projections in parentheses. This means that there is a 95% chance that the true

      number of seats gained or lost in each scenario will be in this range.

   46. First, we can examine Columns (2) and (3) of Table 6, which show the effects of a 5.8%

      undercount of people in non-citizens households and Hispanics. In these scenarios, California

      is extremely likely to lose a seat. Additionally, if there is an undercount of 5.8% of both

      people in non-citizen households and Hispanics, there is more than a 51% chance that Texas

      will lose a seat. There is also a risk that Arizona, Florida, Illinois, and New York could lose

      seats in some simulations.

   47. Columns (4) and (5) of Table 6 show the effects of a 10% undercount of non-citizen

      households and Hispanics. If only people in non-citizen households are undercounted,

      California and Texas would be more likely than not to lose a seat. Arizona, Florida, Illinois,

      and New York would also be at risk of losing seats. If both non-citizens and Hispanics are

      undercounted, Arizona, California, Florida, and Texas would be likely to lose seats. Illinois

      and New York would also be at risk of losing a seat.




                                                   22
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 65 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 23 of 33




   48. Column (6) shows the effects of the undercount of Hispanics and foreign-born residents

      found in the survey experiment. In this scenario, California, Florida, and Texas would most

      likely all lose seats. Arizona, Illinois, and New York could lose a seat as well.




                                                   23
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 66 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 24 of 33



   49. The states that lose seats in Congress would likely see decreases in their share of outlays of

      federal funding due to their reduction in voting power in Congress. See Elis, Malhotra, and

      Meredith 2009 (PX-325). The Elis article attached here is just an example. It is a well-

      established finding in political science and political economy that the loss of political power

      as a result of the loss of representation leads to the loss of funding. This finding is based on a

      body of research showing that counties in areas of states that were underrepresented in state

      legislatures or Congress due to malapportionment received substantially lower shares of

      distributive spending. In the wake of the Baker v. Carr family of Supreme Court cases that

      required one-person, one-vote, counties that were underrepresented due to malapportionment

      saw both their representation in legislatures and their share of spending increase substantially

      when the equal populace district requirement was implemented. See Ansolabehere, Gerber,

      and Snyder 2002 (PX-326). Additionally, it is also based on another body of research

      comparing states that barely gain or lose Representatives in Congress. See PX-325. The

      census thresholds sometimes are quite close where a state could gain or lose seats. So this

      research compares those states that are just above and below the population thresholds to

      gain or lose a seat, and it has found that the states that just barely gain a seat receive more

      money than the states that barely lose a seat.

          B.      City and County Effects of Undercount

   50. I also examined the effects of the various undercount scenarios for cities and counties.

      Irrespective of state-level impacts on apportionment, the enumeration of subnational areas is

      crucially important for a number of purposes. It affects the distribution of federal and state

      funds that are tied to population formulas. In addition, it affects the allocation of legislative

      seats within states since legislative districts are required to be equipopulous.



                                                    24
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 67 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 25 of 33



   51. This allocation of voting power within states, in turn, affects distributive spending programs

      influenced by the legislature. See PX-326. Areas with greater population enumerations, and

      thus more voting power, are likely to receive more funding. This article is just another

      example of this well-established finding in political science. There is a large body of

      political science research concluding that vote dilution due to malapportionment leads to a

      reduction in voting power and less distributive spending.

   52. It is reasonable to assume that undercounts like those addressed in my report will more likely

      than not impact intrastate redistricting because there is no reason to think that a state

      legislature would correct an undercount on the Census. I think it’s a reasonable assumption

      that state governments would not consciously try to remedy an undercount.

   53. Table 7 shows the impact on the counties and cities that are involved in the lawsuits

      regarding the citizenship question. The left column shows the baseline 2020 population

      projection. It also shows the absolute change in population and percentage change in the

      geographic unit’s population due to three undercount scenarios. First, I examine a 2%

      undercount scenario. Second, I examine a 5.8% undercount scenario. For each of these

      scenarios, I examine undercounts among people in non-citizen households and among non-

      citizens households + Hispanics. Finally, I examine a scenario based on the results of the

      survey experiment.

   54. Table 7 shows the effects on a selection of cities and counties involved in the lawsuits

      regarding the citizenship question. All of these local governments would most likely face

      smaller population enumerations due to an undercount from the addition of a citizenship

      question. Some of the largest effects would be in Miami, FL, New York, NY, Central Falls,




                                                    25
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 68 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 26 of 33



      RI, and Providence RI. In the survey experiment scenario (right-hand column), each of these

      cities could see a reduction of around 4% or more in their enumerated populations.




   55. The three Texas counties would also face particularly negative impacts. Each of these heavily

      Latino counties could have a reduction in their enumerated populations of over 5%.

   56. Figure 2 shows the reduction in the enumerated population for every county in the country

      based on the survey experiment (last column of Table 7). It shows that the largest effects are

      in counties on the southern border, the California coast, and in the region around New York

      City. The counties and cities that are plaintiffs in this suit are labeled on the graph. All of

      these geographic units are in the most heavily impacted areas of the country.




                                                    26
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 69 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 27 of 33




   57. Table 8 shows the change in each area’s share of its state population due to the undercount.

      This statistic is important for estimating the potential effects of the undercount on state-level

      formula grants, as well as on the relative voting power of each geographic area in

      congressional and state legislative elections. Geographic areas that see a reduction in their

      share of the state population are likely to get less representation in Congress and their state

      legislature. This reduction in voting power is likely to lead to less distributive spending. See

      PX-326. As stated before, this article is just an example. There is a large body of political

      science research that finds localities have their vote diluted because they are malapportioned.

      This implies that if the enumerated populations used for redistricting are smaller than their

      actual populations, then this reduction in voting power is very likely to lead to less

      distributive spending.




                                                   27
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 70 of 84


         Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 28 of 33




   58. Table 8 shows the relative change in each area’s population using three undercount scenarios.

      First, I examine a 2% undercount scenario. Second, I examine a 5.8% undercount

      assumption. For each of these scenarios, I examine undercounts among people in non-citizen

      households and among non-citizens households + Hispanics. Finally, I examine a scenario

      based on the results of the survey I discussed in depth above.

   59. Under nearly every scenario, each of the cities and counties would face declines in their share

      of their respective state populations due to an undercount from the citizenship question. Once

      again, some of the largest effects would be in Miami, FL, New York, NY, Central Falls, RI,

      Providence RI, and the three Texas counties. Each of these areas would have a reduction in

      their ‘relative populations’ (i.e., share of the state population) of several percentage points

      based on the survey experiment.




                                                    28
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 71 of 84


          Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 29 of 33



   V.      Aggregate Effects on Share of Population in Different Types of Counties

   60. I examined the macro effects of an undercount due to the addition of a citizenship question

        on the distribution of the enumerated population across urban and rural areas. For simplicity,

        I use the survey estimates on foreign-born people and Hispanics. But the results are broadly

        similar for other undercount scenarios. 14 The best available definition of urban and rural

        areas is based on a classification system developed by the National Center for Health

        Statistics (NCHS). 15 This classification system is often used to study the associations

        between the urbanization level of residence and health and to monitor the health of urban and

        rural residents. NCHS has developed a six-level urban-rural classification scheme for U.S.

        counties and county-equivalent entities. The most urban category consists of “central”

        counties of large metropolitan areas and the most rural category consists of nonmetropolitan

        “noncore” counties. Figure 3 shows a map of the NCHS classification scheme.




   14
       For confidentiality reasons, it is not possible to match the ACS micro-data to smaller cities and
   counties. So, for this analysis, I calculated the ratio of people in non-citizen households to individual
   non-citizens for each state in the 2016 ACS. I then multiplied these ratios by the estimates of the number of
   non-citizens in each city and county to estimate the number of people in households with a non-citizen.
   15
      See https://www.cdc.gov/nchs/data_access/urban_rural.htm.

                                                        29
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 72 of 84


            Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 30 of 33




             Figure 3: 2013 Urban-Rural Classification Scheme for Counties

   61. Figure 3 shows that an undercount due to a citizenship question would have the most

         substantial impact in large metropolitan counties with major cities. Based on the survey

         experiment, these counties would have a reduction in their enumerated population of 2.9%. 16

         This group of counties would also have a reduction in their share of the national population

         of 1.1%. This reduction in urban areas’ relative population would likely lead to dilution in

         their voting power and a reduction in their representation in Congress and state legislatures.

         At the other end of the continuum, noncore rural counties would only have a reduction in

         their enumerated population of .5%. Moreover, they would actually see a sizable 1.4%

         increase in their share of the national population. This would lead to an increase in their

         representation in the legislature. Thus, the undercount caused by a citizenship question on the




   16
        The patterns are broadly similar in the other scenarios.


                                                          30
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 73 of 84


           Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 31 of 33



         Census would lead to a redistribution of political power in America. It would reduce the

         representation of urban counties, and increase the voting power of rural counties.




   VI.      Conclusion

   62. I have reached the following conclusions:

                    a.     The undercount caused by the inclusion of a citizenship question on the

                           Census is likely to have effects on the population counts of each state, and

                           the apportionment of representatives across states for the U.S House.

                           There is a very high probability that California will lose a congressional

                           seat, and it is more likely than not that Texas will lose a congressional

                           seat. There is also a substantial risk that Arizona, Florida, Illinois, and

                           New York could lose a seat.

                    b.     The citizenship question is also likely to have effects on the population

                           counts of large counties and cities within each state. This will affect the

                           distribution of voting power within states, and lead to the dilution of the

                           voting power of New York, NY, Miami, FL, Providence, RI, and other

                           large cities with substantial immigrant populations.




                                                     31
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 74 of 84


       Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 32 of 33
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 75 of 84


       Case 1:18-cv-02921-JMF Document 526-1 Filed 11/13/18 Page 33 of 33



                                   Appendix




                                       33
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 76 of 84




                                Appendix C
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 77 of 84




                          Christopher S. Warshaw
 Department of Political Science                  Office: 202-994-6290
 2115 G Street, N.W.                              Fax: 202-994-1974
 Monroe Hall 440                                  Email: warshaw@gwu.edu
 Washington, D.C. 20052                           Homepage: www.chriswarshaw.com


Academic Employment
  George Washington University, Washington, DC
       Associate Professor (starting September 1, 2020)
       Assistant Professor, 2017 - 2020
  Massachusetts Institute of Technology, Cambridge, MA
       Associate Professor of Political Science (without tenure), 2016 - 2017
       Assistant Professor of Political Science, 2012 - 2016



Education
  Stanford University, Ph.D., Political Science, 2012
       Fields: American Politics, Comparative Politics, and Political Methodology (Statistics)
  Stanford Law School, Juris Doctorate, 2011
  Williams College, B.A., magna cum laude, 2002



Research Interests
  American Politics, Representation, Elections, Public Opinion, State & Local Politics, Environmental
  Politics and Policy, Statistical Methodology



Research

Publications

  Peer Reviewed Articles
   22. "The Impact of Partisan Gerrymandering on Political Parties." Forthcoming. Legislative Studies
       Quarterly. (with Nicholas Stephanopoulos)
   21. "Using Screeners to Measure Respondent Attention on Self-Administered Surveys: Which Items
       and How Many?" Forthcoming. Political Science Research and Methods. (with Adam Berinsky,
       Michele Margolis, and Mike Sances)
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 78 of 84


Christopher S. Warshaw                                                                                      2


    20. "Accountability for the Local Economy at All Levels of Government in United States Elections."
        Forthcoming. 2020. American Political Science Review .114(3): 660-676. (with Justin de Benedictis-
        Kessner)
    19. "Politics in Forgotten Governments: The Partisan Composition of County Legislatures and County
        Fiscal Policies." 2020. Journal of Politics. 82(2): 460-475. (with Justin de Benedictis-Kessner)
    18. "On the Representativeness of Primary Electorates." 2020. British Journal of Political Science. 50(2):
        677-685. (with John Sides, Chris Tausanovitch, and Lynn Vavreck)
    17. "Geography, Uncertainty, and Polarization." 2019. Political Science Research and Methods. 7(4): 775-
        794. (with Nolan McCarty, Jonathan Rodden, Boris Shor, and Chris Tausanovitch)
    16. "Policy Ideology in European Mass Publics, 1981–2016." 2019. American Political Science Review.
        113(3): 674-693. (with Devin Caughey and Tom O’Grady).
    15. "Does Global Warming Increase Public Concern About Climate Change?" 2019. Journal of Politics.
        81(2): 686-691. (with Parrish Bergquist)
    14. "Local Elections and Representation in the United States." 2019. Annual Review of Political Science.
        22(1): 461-479.
    13. "The Ideological Nationalization of Party Constituencies in the American States". 2018. Public
        Choice. Keith Poole Symposium. 176(1-2): 133-151. (with James Dunham and Devin Caughey)
    12. "Policy Preferences and Policy Change: Dynamic Responsiveness in the American States, 1936-
        2014." 2018. American Political Science Review. 112(2): 249-266. (with Devin Caughey)
    11. "Does the Ideological Proximity Between Candidates and Voters Affect Voting in U.S. House Elec-
        tions?" 2018. Political Behavior. 40(1): 223-245. (with Chris Tausanovitch)
    10. "Partisan Gerrymandering and the Political Process: Effects on Roll-Call Voting and State Policies."
        Election Law Journal. December, 2017. 16(4): 453-469. Symposium on Partisan Gerrymandering
        and the Efficiency Gap. (with Devin Caughey and Chris Tausanovitch)
     9. "Incremental Democracy: The Policy Effects of Partisan Control of State Government." 2017. Jour-
        nal of Politics. 79(4): 1342-1358. (with Devin Caughey and Yiqing Xu)
     8. "Renewable energy policy design and framing influences public support in the United States."
        2017. Nature Energy. 2(17107). (with Leah Stokes)
     7. "Estimating Candidates’ Political Orientation in a Polarized Congress." 2017. Political Analysis.
        25(2): 167-187. (with Chris Tausanovitch)
     6. "The Dynamics of State Policy Liberalism, 1936-2014." 2016. American Journal of Political Science.
        60(4): 899-913. (with Devin Caughey)
     5. "Mayoral Partisanship and Municipal Fiscal Policy." 2016. Journal of Politics. 78(4): 1124-1138.
        (with Justin de Benedictis-Kessner)
     4. "Dynamic Estimation of Latent Opinion Using a Hierarchical Group-Level IRT Model." 2015. Po-
        litical Analysis. 23(2): 197-211. (with Devin Caughey)
     3. "Representation in Municipal Government." 2014. American Political Science Review. 108(3): 605-
        641. (with Chris Tausanovitch)
     2. "Measuring Constituent Policy Preferences in Congress, State Legislatures and Cities." 2013. Jour-
        nal of Politics. 75(2): 330-342. (with Chris Tausanovitch)
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 79 of 84


Christopher S. Warshaw                                                                                    3


     1. "How Should We Measure District-Level Public Opinion on Individual Issues?" 2012. Journal of
        Politics. 74(1): 203-219. (with Jonathan Rodden)


   Editor Reviewed Articles in Journals and Law Reviews
     3. "Public Opinion in Subnational Politics." 2019. Journal of Politics. 81(1): 352-363. Editor reviewed
        for Symposium on Subnational Policymaking. (with Devin Caughey)
     2. "Spatial variation in messaging effects." 2018. Nature Climate Change. News & Views. April, 2018.
     1. "Business as Usual? Analyzing the Doctrinal Development of Environmental Standing Doctrine
        since 1976." 2011. Harvard Law and Policy Review. Volume 5.2. (with Gregory Wannier).


   Book Chapters
     5. "Elections and Parties in Environmental Politics." 2020. Handbook on U.S. Environmental Policy.
        David Konisky, ed. (with Parrish Bergquist)
     4. "Latent Constructs in Public Opinion." 2018. Oxford Handbook on Polling and Polling Methods. R.
        Michael Alvarez and Lonna Atkeson, ed. Oxford: Oxford University Press.
     3. "The Application of Big Data in Surveys to the Study of Elections, Public Opinion, and Represen-
        tation." 2016. Data Analytics in Social Science, Government, and Industry. R. Michael Alvarez, ed.
        Cambridge: Cambridge University Press.
     2. "The Political Economy of Expropriation and Privatization in the Oil Sector." 2012. Oil and Gov-
        ernance: State-Owned Enterprises and the World Energy Supply. David G. Victor, David Hults, and
        Mark Thurber, eds. Cambridge: Cambridge University Press.
     1. "Democratization and Countermajoritarian Institutions: The Role of Power and Constitutional
        Design In Self-Enforcing Democracy." 2012. Comparative Constitutional Design. Cambridge: Cam-
        bridge University Press. (with Susan Alberts and Barry R. Weingast).


   Policy Reports
     1. Reforming Baltimore’s Mayoral Elections. 2020. Abell Foundation Report.
        https://www.abell.org/publications/reforming-baltimores-mayoral-elections


   Unpublished Work

   Book Project
      "Dynamic Democracy: Citizens, Politicians, and Policymaking in the American States." Advance
      contract with University of Chicago Press. (with Devin Caughey)


   Articles Under Review
      "The Effect of Local COVID-19 Fatalities on Americans’ Political Preferences." (with Lynn Vavreck
      and Ryan Baxter-King)


   Works in Progress
      "Electoral Accountability for Ideological Extremism in American Elections" (with Devin Caughey)
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 80 of 84


Christopher S. Warshaw                                                                                  4


      "Gerrymandering in Local Governments" (with Laura Royden)
      "Moderates" (with Anthony Fowler, Seth Hill, Jeff Lewis, Chris Tausanovitch, Lynn Vavreck)
      "Partisan Selection in California City Councils" (with Justin de Benedictis-Kessner and Dan Jones)
      "The Effect of Television Advertising in United States Elections" (with John Sides and Lynn Vavreck)
      "When Mass Opinion Goes to the Ballot Box: A National Assessment of State Level Issue Opinion
      and Ballot Initiative Results" (with Jonathan Robinson and John Sides)
      "Inequalities in Participation, Voting, and Representation in Local Governments" (with Justin de
      Benedictis-Kessner and John Sides)
      "Sexism and the Election of Female Candidates in American Elections" (with Alex Kurtz and Brian
      Schaffner)
      "The Ideology of State Party Platforms " (with Justin Phillips and Gerald Gamm)


   Non-Academic Writing

      "How Local Covid Deaths Are Affecting Vote Choice." New York Times. July 28, 2020. (with Lynn
      Vavreck)
      "A coronavirus recession would hurt all kinds of Republican candidates – not just Trump." Wash-
      ington Post, Monkey Cage. March 18, 2020. (with Justin de Benedictis-Kessner).
      "The Supreme Court is deciding a gerrymandering case. Here’s the social science that the Justices
      need to know." Washington Post, Monkey Cage. June 1, 2019.
      "New research shows just how badly a citizenship question would hurt the 2020 Census." Washing-
      ton Post, Monkey Cage. April 22, 2019. (with Matt Barreto, Matthew A. Baum, Bryce J. Dietrich,
      Rebecca Goldstein, and Maya Sen)
      "G.O.P. Senators Might Not Realize It, but Not One State Supports the Health Bill." New York Times.
      June 14, 2017. (with David Broockman)



Invited Talks
   2019-2020: Princeton, UC Berkeley, University of Maryland
   2018-2019: Stanford; Northeast Political Methodology Meeting at NYU; University of Maryland
   2017-2018: USC PIPE Symposium on Studying Subnational Policy Making; BYU; University of Chicago
   Conference on Political Polarization
   2016-2017: University of Virginia; UCLA
   2015-2016: Washington University in St. Louis; Texas A&M; Arizona State University Conference on
   Campaigns, Elections and Representation
   2014-2015: Yale; Columbia; Duke
   2013-2014: Princeton; Boston University; Rochester University
   2012-2013: MIT American Politics Conference; Columbia Representation Conference; Princeton Media
   & Politics Conference; Annual Meeting of the Society for Political Methodology
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 81 of 84


Christopher S. Warshaw                                                                                  5


Grants
   Russell Sage Foundation, 2019-2021 ($119,475)
   GW UFF, 2019-2020 ($14,433)
   MIT Elections Lab, 2019-2020 ($14,000)
   Jeptha H. and Emily V. Wade Award, 2014-2016 ($59,686)
   MIT Energy Institute (MITEI) Seed Grant, 2014-2016 ($137,147)
   MIT SHASS Research Fund, 2012-2014 ($8,734)



Software
   dgo: Dynamic Estimation of Group-Level Opinion. 2017. R package. https://CRAN.R-project.org/
   package=dgo. (with James Dunham and Devin Caughey)



Awards and Honors
   OVPR Early Career Scholar at George Washington University, 2019.
   APSA award for best journal article on State Politics & Policy in 2016.
   Award for best paper on State Politics & Policy at the 2014 American Political Science Conference.
   Graduate Fellowship, Dept. of Political Science, Stanford University, 2006-2012
   David A. Wells Prize in Political Economy for Best Undergraduate Economics Thesis, Williams College,
   2002
   Phi Beta Kappa, Williams College, 2002



Teaching Experience
   Instructor:
       Measurement Models (Graduate-level) (GW), 2020
       Political Representation (Graduate-level) (GW), 2019
       Elections (GW), 2018, 2019
       Multi-level and Panel Models (Graduate-level) (GW), 2017, 2018, 2019
       Public Opinion (GW), 2017
       American Political Institutions (Graduate-level) (MIT), 2014, 2016
       Public Opinion and Elections (MIT), 2016
       Energy Policy (MIT), 2013
       Democracy in America (MIT), 2013, 2014
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 82 of 84


Christopher S. Warshaw                                                           6


       Constitutional Law & Judicial Politics (MIT), 2013, 2015
       Making Public Policy (MIT), 2012, 2014
   Teaching Assistant:
       Introduction to American Law (Stanford University), 2010
       Judicial Politics and Constitutional Law (Stanford University), 2009
       Political Economy of Energy Policy (Stanford University), 2008
       Introduction to International Relations (Stanford University), 2008
       Introduction to Public Policy (Stanford University), 2007
       Introduction to Econometrics (Williams College), 2002



Graduate Advising
   George Washington University:
       Alex Beck (Dissertation committee chair)
       Colin Emrich (Dissertation committee member)
       Jared Heern (Dissertation committee member)
   Massachusetts Institute of Technology:
       Leah Stokes (Graduated in 2015, Dissertation committee member)
       Krista Loose (2016, Dissertation committee member)
       Tom O’Grady (2017, Dissertation committee member)
       Justin de Benedictis-Kessner (2017, Dissertation committee member)
       Alex Copulsky (2017, Masters thesis committee member)
       James Dunham (2018, Dissertation committee member)
       Parrish Bergquist (2018, Dissertation committee member)
       Meg Goldberg (2019, Dissertation committee member)



University Service
   George Washington University:
       Coordinator, Graduate Political Science Admissions Committee, 2019-2020
       Coordinator, American Politics Workshop, 2018-2020
       Member, Methods Exam Committee, 2017-2020
       Member, Graduate Political Science Admissions Committee, 2018-2019
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 83 of 84


Christopher S. Warshaw                                                                                      7


   Massachusetts Institute of Technology:
       Member, Energy Education Task Force, 2012-2017
       Parking and Transit Committee, 2013-2017
       Member, Graduate Political Science Admissions Committee, 2013-2015
       Faculty Fellow, Burchard Scholars, 2013-2015
   Stanford University (as graduate student):
       President, Stanford Environmental Law Society, 2009-2010
       Executive Board Member, Stanford Environmental Law Society 2008-2010
       Member, University Committee on Graduate Studies, 2007-2009
       Member, University Library Committee, 2007-2008
       President, Political Science Graduate Students Association, 2007-2008



Professional Service
   Reviewer: American Political Science Review, American Journal of Political Science, Journal of Politics,
   Political Analysis, Political Behavior, Econometrica, Quarterly Journal of Political Science, Legislative
   Studies Quarterly, Political Research Quarterly, American Politics Research, British Journal of Political
   Science, Journal of Law and Courts, Public Opinion Quarterly, Political Science Research and Methods,
   State Politics and Policy Quarterly, Journal of Experimental Political Science, Nature Climate Change,
   Urban Affairs Review, Journal of Health Politics, Policy and Law, Perspectives on Politics, Cambridge
   University Press
   Member, Program Committee, Midwest Political Science Association Conference, 2020
   Lead Organizer, Local Political Economy APSA Pre-Conference at George Washington University, 2019
   Member, Planning Committee, Cooperative Congressional Election Study (CCES), 2018
   Member, Best Paper Committee, State Politics Section of the American Political Science Assoc., 2018
   Editorial Board, Journal of Politics, 2017-18
   Executive Committee, Urban Politics Section of the American Political Science Association, 2015-2017
   Organizing Committee, Conference on Ideal Point Models at MIT, http://idealpoint.tahk.us, 2015
   Member, Best Paper Committee, Urban Politics Section of the American Political Science Assoc., 2015



Consulting
   Expert, Common Cause et al. v. v. Trump, Effect of Excluding Undocumented Immigrants from Census
   on Apportionment (2020)
   Expert, New York Immigration Coalition v. Trump and State of New York v. Trump, Effect of Excluding
   Undocumented Immigrants from Census on Apportionment (2020)
   Consultant, Abell Foundation, Report on Potential Institutional Reforms for Baltimore’s City Elections
Case 1:20-cv-02023-CRC-GGK-DLF Document 31-23 Filed 08/19/20 Page 84 of 84


Christopher S. Warshaw                                                                                 8


   Expert, APRI et al. v. v. Smith et al., Partisan Gerrymandering Case (2018-2019)
   Expert, League of Women Voters of Michigan v. Johnson, Partisan Gerrymandering Case (2018-2019)
   Expert, New York Immigration Coalition v. US Dept of Commerce & State of NY v. US Dept of Commerce,
   Effects of Undercount on Census due to Citizenship Question (2018)
   Expert, League of Women Voters of Pennsylvania v. the Commonwealth of Pennsylvania, Partisan Gerryman-
   dering Case (2017-18)



Community Service
   Sierra Club: National Board of Directors (2009-2015)

                                        Last updated: August 17, 2020
